Case 17-10679-LSS   Doc 270-2   Filed 09/02/20   Page 1 of 93




           EXHIBIT B
  Case 17-10679-LSS   Doc 270-2   Filed 09/02/20    Page 2 of 93
   Case 17-10679-KG   Doc 245-6   Filed 10/23/19   Page 2 of 304




MAD CATZ, INC.
TRANSFER PRICING PLANNING STUDY
FOR THE TAXABLE YEAR ENDED MARCH 3                 I, 20 I 5




                                     Prepared by KPMG LLP
                              Global Transfer Pricing Services
                                              March 25, 2015
                    Case 17-10679-LSS                     Doc 270-2              Filed 09/02/20                Page 3 of 93
1,   •               Case 17-10679-KG                     Doc 245-6            Filed 10/23/19               Page 3 of 304
                                                                                                                         Mad Catz, Inc.
                                                             Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                                        Global Transfer Pricing Services
                                                                                                                        March 25, 2015




         Contents

         1       Introduction and Executive Summary........................................................................ 3
             I. I       Introduction ............................................................................................................. 3
             1.2        Executive Summary ................................................................................................ 5
             1.3        Basis for Opinion .................................................................................................... 8
             1.4        Report Contents ...................................................................................................... 8
         2       Company Overview ...................................................................................................... 9
             2.1        Company Background and Organization ................................................................ 9
             2.2        Partial Organizational Chart ................................................................................. I 0
             2.3        Intangible Property ............................................................................................... 11
             2.4        Manufacturing ....................................................................................................... 11
             2.5        Products ................................................................................................................ 11
             2.6        Distribution ........................................................................................................... 12
             2.7        Customers ............................................................................................................. 12
             2.8        Competition .......................................................................................................... 12
         3       Intercompany Transactions ....................................................................................... 14
             3.1     Purchase of Mad Catz, Saitek, and Tritton branded products by MCI from MCIA
                     14
             3.2     Purchase of Mad Catz, Saitek, and Tritton branded products by MCI from MCIA
             for further resale to MCC ................................................................................................. 15
             3.3     Provision of Marketing Services by MCI to MCIA ............................................. 16
             3.4     Provision of Management Services by MCI to MCIA and affiliates ................... 17
             3.5     Trademark licensing from MCI to MCIA for Mad Catz and Tritton branded
             Products ............................................................................................................................ 18
             3.6     Provision ofR&D Services by MCE to MCIA .................................................... 19
             3.7     Provision ofR&D Services by MCTD to MCIA ................................................. 20
             3.8     Purchase of Mad Catz, Saitek, and Tritton branded products by MCJ and MCTD
             fromMCIA ....................................................................................................................... 21
         4      Industry Analysis ........................................................................................................ 22
             4.1        Video Game Industry ............................................................................................ 22
             4.2        Implications of Industry on Intercompany Transactions ...................................... 24
         5      Analysis of Functions, Assets and Risks ................................................................... 25
             5. I       Overview ............................................................................................................... 25
             5.2        Functional Analysis .............................................................................................. 25
             5 .3       Assets .................................................................................................................... 30
       Case 17-10679-LSS                        Doc 270-2              Filed 09/02/20               Page 4 of 93
           Case 17-10679-KG                     Doc 245-6             Filed 10/23/19               Page 4 of 304
                                                                                                                Mad Catz, Inc.
                                                    Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                               Global Transfer Pricing Services
                                                                                                               March 25, 2015




    5.4        RiskAnalysis ........................................................................................................ 32
6       Selection of Transfer Pricing Method ....................................................................... 37
    6.1     Overview of U.S. Transfer Pricing Regulations ................................................... 37
    6.2     Overview of OECD Guidelines ............................................................................ 39
    6.3     Purchase of Mad Catz, Saitek, and Tritton branded products by MCI from MCIA
            42
    6.4     Purchase of Mad Catz, Saitek, and Tritton branded products by MCI from MCIA,
    for resale to MCC ............................................................................................................. 44
    6.5     Marketing and Management Services Performed by MCI .................................. .46
    6.6     The License ofIP by MCI to MCIA .................................................................... .48
    6.7     R&D Services performed by MCE and MCTD ................................................... 51
    6.8     Purchase of Mad Catz, Saitek, and Tritton branded products by MCJ and MCTD
    from MCIA ....................................................................................................................... 53
7       Economic Analysis ...................................................................................................... 56
    7.1     Purchase of Mad Catz, Saitek, and Tritton branded products by MCI from MCIA
            56
    7.2     Purchase of Mad Catz, Saitek, and Tritton branded products by MCI from MCIA
    for resale to MCC ............................................................................................................. 61
    7.3     Provision of Marketing Services by MCI to MCIA related to Saitek branded
    products ............................................................................................................................. 63
    7.4     Provision of Management Services from MCI to MCIA and Affiliates .............. 67
    7.5     The License of Mad Catz IP by MCI to MCIA .................................................... 71
    7.6     Provision ofR&D Services by MCE to MCIA .................................................... 76
    7.7     Provision ofR&D Services by MCTD to MCIA ................................................. 80
    7.8     Purchase of Mad Catz, Saitek, and Tritton branded products by MCJ and MCTD
    from MCIA ....................................................................................................................... 84
8      Conclusion ................................................................................................................... 89
    8.1        Summary of the Transfer Pricing Method Selected ............................................. 89
9      Appendices ................................................................................................................... 92




                                                                     2
       Case 17-10679-LSS                 Doc 270-2             Filed 09/02/20         Page 5 of 93
         Case 17-10679-KG                Doc 245-6         Filed 10/23/19           Page 5 of 304
                                                                                                        Mad Catz, Inc.
                                            Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                       Global Transfer Pricing Services
                                                                                                       March 25, 2015




1            Introduction and Executive Summary
      1.1          Introduction
Mad Catz, Inc. ("MCI" or "the Company"), a wholly-owned U.S. subsidiary of Mad Catz Interactive
Inc. ("MCII"), a Canadian company, has engaged KPMG LLP ("KPMG") to prepare a transfer
pricing planning analysis of certain intercompany transactions between MCI, Mad Catz Canada
("MCC"), Mad Catz Interactive Asia ("MCIA"), Mad Catz Japan ("MCJ"), Mad Catz Technical
Development ("MCTD"), Mad Catz Europe ("MCE"), Mad Catz S.A. ("MCF") and Mad Catz GmbH
("MCG"), in accordance with the transfer pricing regulations under Sections 482 ("§482 regulations")
of the U.S. Internal Revenue Code ("IRC"), and Organization for Economic Co-Operation and
Development Transfer Pricing Guidelines for Multinational Enterprises and Tax Administration
("OECD Guideiines;;) for the fiscal year ended March 31, 2015 ("FY 15"). i This report specifically
analyzes the following transactions:
              Purchase of Mad Catz, Saitek, and Tritton branded products by MCI from MCIA for
              further distribution in the U.S. market;
         2    Purchase of Mad Catz, Saitek, and Tritton branded products by MCI from MCIA for
              further resale to MCC for distribution in the Canadian market;
         3    Provision of marketing services by MCI to MCIA related to Saitek branded products;
         4    Provision of management services from MCI to MCIA and affiliates (MCJ, MCTD,
              MCF, MCG, and MCE); 2
         5    Provision of research and development ("R&D") services by MCE to MCIA;
         6    Provision ofR&D services by MCTD to MCIA;
         7    Trademark licensing from MCI to MCIA for Mad Catz and Tritton branded products; and
         8    Purchase of Mad Catz, Saitek, and Tritton branded products by MCJ and MCTD from
              MCIA for further distribution in the Asia-Pacific ("APAC") 3 market




1
  This report is not intended to provide transfer pricing documentation under Internal Revenue Code Section 6662(e) and
the associated regulations for U.S. compliance purposes or those of any other jurisdiction relevant to the Company.
2
  The Chief Operating Officer ("COO") is employed by MCE and based in the United Kingdom ("U.K."). Although the
COO is physically located in the U.K., the functions that the COO performs are part of the strategic management services
performed by management in the U.S. headquarters. The functions performed by the COO are charged to MCE as part of
the management services.
3
  For the purposes of this report the AP AC market encompasses China, Hong Kong and Japan.


                                                           3
        Case 17-10679-LSS            Doc 270-2            Filed 09/02/20         Page 6 of 93
          Case 17-10679-KG           Doc 245-6         Filed 10/23/19          Page 6 of 304
                                                                                                    Mad Catz, Inc.
                                        Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                   Global Transfer Pricing Services
                                                                                                   March 25, 2015




  Table 1 provides a list of the acronyms utilized throughout this report.
                        Table 1: List of Acronyms Contained in This Report
              Acronym                                             Description
.~482Rezulations                            Regulations under Section 482
Compustat                                   Standard & Poor's Compustat Database
CPM                                         Comparable Profits Method
CSPL                                        Cost of Services Plus Method
CUSP Method                                 Comparable Uncontrolled Services Price
FYll                                        Taxable Year Ended March 31, 2011
FY 12                                       Taxable Year Ended March 31, 2012
FY 13                                       Taxable Year Ended March 31, 2013
FY 15                                       Taxable Year Ended March 31, 2015
GM                                          Gross Margin
GSM                                         Gross Services Margin Method
!RC                                         U.S. Internal Revenue Code
IRS                                         Treasury and Internal Revenue Service
KPMG                                        KPMGLLP
MadCatz                                     Mad Catz Group, and the Company
MCC                                         Mad Catz Canada
MCE                                         Mad Catz Europe
MCI                                         Mad Catz Inc.
MCIA                                        Mad Catz Interactive Asia
MCI!                                        Mad Catz Interactive Inc.
MCJ                                         Mad Catz Japan
MCTD                                        Mad Catz Technical Development
MCF                                         Mad Catz S.A.
MCG                                         Mad Catz GmbH
NCP                                         Net Cost Plus
PL!                                         Profit Level Indicator
PSM                                         Profit Split Method
R&D                                         Research and Development
RPM                                         Resale Price Method
SCM                                         Services Costs Method
SIC Code                                    Standard Industrial Classification Code
Final Services Rezulations                  Final Services Regulations under IRC ~482 regulations
The Companv                                 MCI
U.S.                                        United States
USD                                         U.S. Dollars




                                                      4
             Case 17-10679-LSS                 Doc 270-2            Filed 09/02/20          Page 7 of 93
              Case 17-10679-KG                Doc 245-6          Filed 10/23/19          Page 7 of 304
                                                                                                             Mad Catz, Inc.
                                                 Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                            Global Transfer Pricing Services
                                                                                                            March 25, 2015




           1.2          Executive Summary
     1.2.1        Summary of Selected Transfer Pricing Methods
     The §482 regulations require that transfer prices within a controlled group must be "consistent with
     the results that would have been realized if uncontrolled taxpayers had engaged in the same
     transaction under the same circumstances (arm's-length result).''4
     The OECD Guidelines offer analytical methods for evaluating a multinational group's adherence to
     the arm's length principle. Article Nine of the OECD Model Tax Convention contains the
     authoritative statement of the arm's length principle:
              [When] conditions are made or imposed between ... two [associated] enterprises in
              their commercial or financial relations vv'hich differ from those which would be made
              between independent enterprises, then any profits which would, but for those
              conditions, have accrued to one of the enterprises, but, by reason of those conditions,
              have not so accrued, may be included in the profits of that enterprise and taxed
              accordingly. 5
     KPMG examined the methods described in the §482 regulations and the OECD Guidelines6• 7 to select
     the best method to analyze the intercompany transactions. Section 6 of this report presents a detailed
     discussion of the methods selected forthe intercompany transactions. Table 2 summarizes the selected
     methods:
              Table 2: Selected Transfer Pricing Methods for the Intercompany Transactions
                  Transaction                               Selected Transfer Pricing Method                       Abbrev.
Purchase of Mad Catz, Saitek, and Tritton                           Comparable Profits
branded products by MCI from MCIA for                        Method/Transactional Net Margin                    CPM/TNMM
further distribution in the U.S. market.                                 Method
Purchase of Mad Catz, Saitek, and Tritton
                                                                   Comparable Profits
branded products by MCI from MCIA for
                                                             Method/Transactional Net Margin                    CPM/TNMM
further resale to MCC for distribution in the
                                                                        Method
Canadian market.
                                                                   Comparable Profits
Provision of marketing services by MCI to
                                                             Method/Transactional Net Margin                    CPM/TNMM
MCIA related to Saitek branded products.
                                                                        Method
                                                                   Comparable Profits
Provision of management services by MCI to
                                                             Method/Transactional Net Margin                    CPM/TNMM
MCIA and affiliates.
                                                                        Method


     4
       Treas. Reg. § 1.482-1 (b)( 1).
     5 OECD Guidelines, paragraph 1.6.
     6 Much of the analysis in this report, including method selection and economic analysis has been conducted in accordance

     to the §482 regulations. However, the analysis also complies with the current provisions of the OECD Guidelines.
     7
       This report is not intended to provide transfer pricing documentation under Internal Revenue Code Section 6662(e) and
     the associated regulations for U.S. compliance purposes or those of any other jurisdiction relevant to the Company.


                                                                5
            Case 17-10679-LSS                  Doc 270-2           Filed 09/02/20             Page 8 of 93
              Case 17-10679-KG                 Doc 245-6          Filed 10/23/19            Page 8 of 304
                                                                                                              Mad Catz, Inc.
                                                  Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                             Global Transfer Pricing Services
                                                                                                             March 25, 2015




                                                           Comparable Uncontrolled Transaction
Trademark licensing from MCI to MCIA for
                                                           Method/Comparable Uncontrolled Price                       CUT/CUP
Mad Catz and Tritton branded products.
                                                                        Method

Provision ofR&D services by MCE to MCIA.                       Transactional Net Margin Method                         TNMM

Provision of R&D services by MCTD to
                                                               Transactional Net Margin Method                         TNMM
MCIA.

Purchase of Mad Catz, Saitek, and Tritton
branded products by MCJ and MCTD from                          Transactional Net Margin Method                         TNMM
MCIA for distribution in the APAC market.


    1.2.2        Summary of Economic Analyses

    1.2.2.1      Purchase ofMad Catz, Saitek, and Tritton branded products by MC/from MC/A
    KPMG applied the CPM/TNMM with MCI as the tested party to determine the arm's length range of
    earnings associated with MCI's purchase of Mad Catz, Saitek, and Tritton branded product from
    MCIA, for further distribution into the U.S. 8 KPMG determined that the interquartile range of the
    2011 - 2013 three-year weighted average OMs of comparable distributors in North America is
    between 1.3 percent and 5.9 percent, with a median of3.3 percent. KPMG recommends that the OM
    earned by MCI on products purchased from MCIA and sold to third parties falls within the
    interquartile range above for its distribution activities to the U.S. market.

    1.2.2.2      Purchase ofMad Catz, Saitek, and Tritton branded products by MCIfrom MC/A
                 for further resale to MCC
    KPMG applied the CPM/TNMM with MCI as the tested party to determine the arm's length range of
    earnings associated with MCI's purchase and sale of Mad Catz, Saitek, and Tritton branded product
    to MCC, for further distribution into the Canadian market. KPMG determined that the interquartile
    range of the 2011 - 2013 three-year weighted average OMs of comparable distributors in North
    America is between 1.3 percent and 5.9 percent, with a median of3.3 percent. KPMG recommends
    that the OM earned by MCI on its sale of products to MCC falls within the interquartile range above.




    8 MCIA distributes product to MCI, where MCI re-sells product at wholesale to MCC, and to third parties in the U.S. market,
    and thereafter MCC re-sells product to third parties in the Canadian market. KPMG analyzed the distribution functions of
    MCI and MCC separately and determined that both MCI and MCC should be treated as tested parties as they are the least
    complex entities involved in this transaction, with MCIA being the entrepreneurial entity in this transaction. This report
    includes the analysis of the routine return for MCI's wholesale distribution activities. The analysis ofMCC's routine return
    for distribution activities is not part of this planning report. For further details of MCI and MCC' s distribution functions,
    please refer to sections 5.2.3. l and 5.2.3.2.


                                                                  6
      Case 17-10679-LSS            Doc 270-2           Filed 09/02/20         Page 9 of 93
          Case 17-10679-KG        Doc 245-6         Filed 10/23/19          Page 9 of 304
                                                                                                 Mad Catz, Inc.
                                     Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                Global Transfer Pricing Services
                                                                                                March 25, 2015




1.2.2.3    Provision of Marketing Services by MCI to MC/A related to Saitek branded
           products
KPMG applied the CPM/TNMM with MCI as the tested party to determine the arm's length range of
compensation associated with MCI's provision of marketing services to MCIA related to Saitek
branded products. KPMG determined that the interquartile range for the 2011 - 2013 three-year
weighted average NCPs of comparable marketing services providers in North America is between 5.5
percent and 14.2 percent, with a median of 10.1 percent. KPMG recommends that MCI receives a
NCP compensation that falls within the interquartile range above for MCI's provision of marketing
services to MCIA.
1.2.2.4    Provision of Management Services by MCI to MC/A and affiliates
KP!\10 applied the CPM/TNMM with MCI as the tested party to determine the arm's length range of
compensation associated with MCI's provision of management services to MCIA and affiliates.
KPMG determined that the interquartile range of the 2011 - 2013 three-year weighted average NCPs
of comparable management service providers in North America is between 7.0 percent and 14.5
percent, with a median of 8.2 percent. KPMG recommends that MCI receives a NCP compensation
that falls within the interquartile range above for MCI's provision of management services to MCIA
and affiliates.

1.2.2.5    Trademark licensing from MCI to MC/A for Mad Catz and Tritton Products
KPMG applied the CUT/CUP to determine the arm's length range of royalty payments associated
with MCIA's licensing of Mad Catz and Tritton trademarks and trade names from MCI. KPMG
determined that the interquartile range of the 2011 - 2013 three-year weighted average royalties of
comparable license agreements is between 1.3 percent and 7 .0 percent, with a median of 4.5 percent.
KPMG recommends the royalty paid by MCIA to MCI for this licensing agreement falls within the
interquartile range above.

1.2.2.6    Provision of R&D services by MCE to MC/A
KPMG applied the TNMM with MCE as the tested party to determine the arm's length range of
compensation associated with MCE's provision of R&D services to MCIA. KPMG determined that
the interquartile range of the 2011 - 2013 three-year weighted average NCPs of comparable R&D
service providers in Europe is between 4.4 percent and 11.2 percent, with a median of 5.4 percent.
KPMG recommends that MCE receives a NCP markup that falls within the interquartile range above
for its provision of R&D services to MCIA.
1.2.2.7    Provision of R&D services by MCTD to MC/A
KPMG applied the TNMM with MCTD as the tested party to determine the arm's length range of
compensation associated with MCTD's provision of R&D services to MCIA. KPMG determined
that the interquartile range of the 2011 - 2013 three-year weighted average NCPs of comparable R&D
service providers in the APAC region is between 8.1 percent and 15.2 percent, with a median of 10. 7
percent. KPMG recommends that MCTD receives a NCP markup that falls within the interquartile
range above for its provision of R&D services to MCIA.



                                                   7
        Case 17-10679-LSS                Doc 270-2          Filed 09/02/20           Page 10 of 93
           Case 17-10679-KG              Doc 245-6         Filed 10/23/19          Page 10 of 304
                                                                                                         Mad Catz, Inc.
                                             Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                        Global Transfer Pricing Services
                                                                                                        March 25, 2015




1.2.2.8        Purchase ofMad Catz, Saitek, and Tritton branded products by MCJ and MCTD
               from MC/A
KPMG applied the TNMM with MCJ and MCTD as the tested parties to determine the arm's length
range of compensation associated with MCJ and MCTD's purchase of Mad Catz, Saitek, and Tritton
branded product from MCIA, for further distribution into their respective territories. KPMG
determined that the interquartile range of the 2011 - 2013 three-year weighted average OMs of
comparable distributors in the APAC region is between 0.3 percent and 3.2 percent, with a median of
2.0 percent. KPMG recommends that the OM earned by MCJ and MCTD falls within the interquartile
range above for its distribution activities to the APAC market.

        1.3          Basis for Opinion
KPMG has based the conclusions contained in this analysis on the facts and representations set forth
in this analysis. The Company represented to KPMG that it has provided all of the facts,
circumstances, and information that it knows or has reason to know are pertinent to this analysis.
KPMG has not independently verified, and will not independently verify, the completeness or
accuracy of any of these facts. If any of these facts or representations are not entirely complete or
accurate, it is imperative that the Company inform KPMG immediately in writing, because any
incompleteness or inaccuracy could cause changes to the conclusions presented herein.
Appendix A lists the materials that the Company provided to KPMG for this analysis. KPMG has
not examined all of the documents necessary to execute the examined transactions, and assumes that
the Company has taken all necessary steps to execute the transactions as required by applicable
federal, state, or local law.
While KPMG believes that the conclusions in this report are consistent with the relevant provisions
of IRC §482 and the OECD Guidelines, as amended, the regulations/guidelines thereunder, and the
judicial and administrative interpretations thereof, there can be no guarantee that tax authorities will
agree. These authorities are subject to change, retroactively or prospectively, and any such change
could affect the validity of the conclusions presented herein. Unless specifically engaged, KPMG
will not update the advice rendered in this report for subsequent changes or modifications to the law
and regulations or to the judicial and administrative interpretations thereof.

        1.4          Report Contents
Subsequent to this Introduction and Executive Summary, this report contains the following sections:
Section 2 presents an overview of Mad Catz 9 organizational structure, and product overview. Section
3 describes the Intercompany Transactions. Section 4 provides an industry overview. Section 5
presents an analysis of the relevant functions, assets and risks. Section 6 discusses KPMG's selection
of transfer pricing methods. Section 7 describes the economic analysis. Section 8 presents
conclusions and the Appendices provide supporting documentation.




9
    Mad Catz is used to refer to the entire group of companies under common ownership by MCII.


                                                            8
         Case 17-10679-LSS              Doc 270-2          Filed 09/02/20           Page 11 of 93
           Case 17-10679-KG             Doc 245-6         Filed 10/23/19          Page 11 of 304
                                                                                                        Mad Catz, Inc.
                                            Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                       Global Transfer Pricing Services
                                                                                                       March25, 2015




2              Company Overview10
2.1            Company Background and Organization
MCI, acquired in August 1999, is a wholly owned subsidiary of MCII. MCI is incorporated in
Delaware and headquartered in San Diego. The other relevant related entities of MCI include MCC,
MCIA, MCJ, MCTD, MCE, MCF, and MCG. Collectively, Mad Catz designs, manufactures
(primarily through third parties in Asia), markets and distributes innovative interactive entertainment
products marketed under the Mad Catz (gaming), Tritton (audio), and Saitek (simulation) brands.
Mad Catz products include headsets, mice, keyboards, controllers, specialty controllers, and other
accessories, catered to customers across multiple platforms including in-home gaming.

2.1.1          MCII
MCII is the parent company of MCI. MCII was incorporated in Canada on August 25, 1993. The
company is publicly traded on the NYSE Amex exchange as well as the Toronto Stock Exchange
under the symbol MCZ. MCII does not buy or sell products.

2.1.2          MCI
MCI is engaged in marketing and sale of video game and personal computer accessories to the general
market in the United States, and its offices serve as the main operational headquarters. MCI also
provides corporate services for all subsidiaries. MCI owns the Mad Catz and Tritton trademark, trade
name and other marketing related intangibles. MCI procures its product from MCIA.

2.1.3         MCC
MCC was incorporated in Ontario and is a wholly owned subsidiary of MCII. The company is located
in Toronto, Canada. MCC is primarily engaged in marketing and sale of video game and personal
computer accessories to Canadian customers. MCC procures its product from MCI.

2.1.4         MCIJ\.
MCIA was incorporated in 2002 and is a wholly owned subsidiary ofMCII. In November 2007, the
Company acquired Winkler Atlantic Holdings, Inc. ("WAHL") and its affiliates, and as part of the
restructuring, the process of integrating WAHL and its affiliates into the Mad Catz Group began. This
resulted in the merger of MCIA with Saitek Hong Kong, an affiliate of WAHL, with MCIA as the
new consolidated entity. MCIA is engaged in the engineering, design, manufacture (through contract
manufacturers) and regional sales of video game and personal computer accessories products. MCIA
is the owner of the product related intellectual property for Mad Catz, Tritton and Saitek products and
the trademark, trade name and associated marketing intangibles related to Saitek.




10
     Source: 2014 MCII !OK Annual Report.


                                                          9
      Case 17-10679-LSS           Doc 270-2         Filed 09/02/20           Page 12 of 93
        Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 12 of 304
                                                                                                 Mad Catz, Inc.
                                     Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                Global Transfer Pricing Services
                                                                                                March 25, 2015




2.1.5      MCE
MCE was incorporated in 2003 and is a wholly owned subsidiary of MCC. The company is located
in Milton Keynes, near London, England. MCE is engaged in marketing and sale of video game and
personal computer accessories to the general market in Europe. MCE also resells product to its related
party MCG, for further distribution in the German market. MCE procures its products from MCIA.
MCE performs research and development services for MCIA and is the recipient of certain
management services performed by MCI that are analyzed in this report.

2.1.6      MCF
MCF is involved in sales and marketing support services regarding the sale of video game and
personal computer accessories to the general market in France. MCF does not buy and sell product
but rather acts as a sales agent for MCE in the French market. Additionally, MCF is the recipient of
certain services performed by MCI that are analyzed in this report.

2.1.7      MCG
MCG is involved in the sale and marketing of video game and personal computer accessories to the
general market in Germany. MCG procures its product from MCE. MCG is the recipient of certain
services performed by MCI that are analyzed in this report.

2.1.8      MCJ
MCJ is involved in the sale and marketing of video game and personal computer accessories to the
general market in Japan. MCJ procures its product from MCIA. MCJ is the recipient of certain
services performed by MCI that are analyzed in this report.

2.1.9      MCTD
MCTD is involved in the sale and marketing of video game and personal computer accessories to the
general market in China. MCTD procures its product from MCIA. MCTD is the recipient of certain
services performed by MCI that are analyzed in this report, and performs R&D functions for MCIA.



2.2        Partial Organizational Chart
The figure below presents the organizational structure of the relevant the Company entities involved
in the intra-group transactions under review as ofFY15.




                                                   10
          Case 17-10679-LSS            Doc 270-2         Filed 09/02/20           Page 13 of 93
•
           Case 17-10679-KG            Doc 245-6        Filed 10/23/19          Page 13 of 304
                                                                                                      Mad Catz, Inc.
                                          Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                     Global Transfer Pricing Services
                                                                                                     March 25, 2015




                         Figure 1: Partial Organizational Chart of the Company




                                                                                                      100%




                 100%                                                                                100%




    2.3        Intangible Property
    The Company's operations in the U.S. and abroad are overseen primarily by MCII's wholly-owned
    subsidiaries MCI and MCIA. MCI owns marketing intangible property that includes the Mad Catz
    and Tritton trademarks, trade names, logo, copyrights and website. MCIA owns intangible property
    that includes ideas, concepts, design and product technology, as well as other items relating to the
    production of video game accessories with the Mad Catz, Tritton and Saitek brands. Additionally,
    MCIA owns the marketing intangible property that includes the Saitek trademark, trade name, logo,
    copyrights and website. MCIA licenses the right to use the Mad Catz and Tritton trademark and trade
    name from MCI. MCIA coordinates with third party manufacturers in China to have the video game
    and personal computer accessories manufactured and once the products are manufactured, MCIA
    sells the products to its affiliate distributors MCJ, MCTD, MCE, and MCI.

    2.4        Manufacturing
    The Company's products are manufactured to its specifications by outsourced factories located
    predominantly in and around Shenzhen, China. The use of outsourced manufacturing facilities is
    designed to take advantage of specific expertise and allow for flexibility and scalability to respond to
    seasonality and changing demands for products. In some instances, packaging and final assembly are
    performed at the Company's distribution facility in California or by outsourced suppliers in the U.S.
    or Europe.
    2.5        Products
    The Company develops products using a team of design, production and technical professionals, in
    coordination with the marketing and finance departments. This team also has responsibility for the


                                                       11
       Case 17-10679-LSS          Doc 270-2         Filed 09/02/20          Page 14 of 93
        Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 14 of 304
                                                                                                 Mad Catz, Inc.
                                     Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                Global Transfer Pricing Services
                                                                                                March 25, 2015




development and production process including the supervision and coordination of internal and
external resources. Hardware products are typically conceived and designed by the teams in Magor,
Wales, Shenzhen, China and Hong Kong, China.
Mad Catz Group markets and distributes accessories for use with all major videogame platforms,
personal computers ("PC") and MAC computers and smart devices. The Company developed the
GameSmart branded line of products that are specifically designed to cater to the market for smart
devices. This product line includes: gaming controllers; input devices, comprised primarily of mice
and keyboards; audio products, comprised primarily of headsets; and the M.0.J.O micro console.
Smart devices manufactured by Apple Inc. ("Apple") operate on the iOS operating system. Other
smart devices operate primarily on Google Inc.'s ("Google") Android operating system. Both of these
provide controller support for gaming on the smart device. This means that video games developed
for smart devices running these operating systems allow users to use external controllers in addition
to the device's touchscreen when playing video games.
2.6        Distribution
The Company products are sold to many of the world's largest retailers of interactive entertainment
products primarily on a direct basis without the use of intermediaries or distributors. Mad Catz Group
also appoints distributors in certain territories to service retail accounts not dealt with on a direct
basis. The Company maintains a direct sales force in the United States, Europe, China and Japan.
Direct shipping programs with certain customers, whereby the customer receives and takes title of
the products directly in Hong Kong, are managed by APAC operations. The Company operates a
distribution center in Redlands, California, which services North American customers. Outsourced
distribution centers are used for related logistics solutions for the European and APAC markets, one
in the United Kingdom, one in Germany, one in Japan and one in Hong Kong. All freight is handled
by outsourced transportation companies. The Company makes use of information systems, including
electronic data interchange (EDI) and integrated warehouse management systems, to remain
compliant with the requirements of mass market retailers.

2. 7       Customers
Products are sold to some of the better known video game and consumer accessories retailers
internationally. This includes Amazon.com, GameStop, and Best Buy in the Americas and
Amazon.com, GameStop MicroMania, Media-Saturn, and Argos in EMEA.
In each fiscal year: 2014, 2013 and 2012, one customer, GameStop, individually accounted for
approximately 11.0 percent, 17.0 percent and 20.0 percent of the Company's gross sales each year
respectively. In 2014, Amazon.com, individually accounted for approximately 13.0 percent of the
Company's gross sales, and in 2012, Best Buy, individually accounted for approximately 11.0 percent
of the Company's gross sales. No other customer individually accounted for at least 10.0 percent of
the Company's gross sales in fiscal 2014, 2013 and 2012.

2.8        Competition
Mad Catz's principal competitors for video game accessories include manufacturers Microsoft
Corporation, Sony Corporation, Nintendo Co., Ltd. and third-party manufacturers including:


                                                  12
     Case 17-10679-LSS             Doc 270-2         Filed 09/02/20           Page 15 of 93
       Case 17-10679-KG            Doc 245-6        Filed 10/23/19          Page 15 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March25, 2015




Accessories 4 Technology, Astro Gaming, BDA, Big Ben, Genius, Hama GmbH & Co KG,
Jollenbeck GmbH, Inc., Logitech, NYKO, PDP, Power A, Razer, Roccat, SteelSeries, Thrustmaster,
Trust International, and Turtle Beach.
Some of Mad Catz's competitors, have certain competitive advantages that include but are not limited
to:
•   Longer operating histories;
•   Larger technical staffs;
•   Established and larger sales and marketing organizations;
•   Greater financial and/or other resources,
•   Ability to respond quickly to new or emerging technologies and changes in customer
    requirements; and
•   Ability to establish or strengthen cooperative relationships with retailers, distributors and other
    marketers.
Mad Catz's products are targeted to a broad demographic group and are complementary with
consumers of Microsoft, Nintendo and Sony video game consoles. The major factors that will provide
them with continued viability and competitive edge are licenses, innovative and price competitive
products, quality, service, brands and retail relationships.




                                                   13
      Case 17-10679-LSS          Doc 270-2           Filed 09/02/20        Page 16 of 93
        Case 17-10679-KG         Doc 245-6           Filed 10/23/19       Page 16 of 304                          "'
                                                                                                Mad Catz, Inc.
                                    Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                               Global Transfer Pricing Services
                                                                                               March 25, 2015




3         lntercompany Transactions
3.1       Purchase of Mad Catz, Saitek, and Tritton branded products by
          MCI from MCIA
3.1.1     Overview
MCI purchases Mad Catz, Saitek and Tritton branded video games and personal computer accessories
from MCIA for the subsequent resale to third parties within the U.S. market. The intercompany
transfer pricing policy associated with MCI's purchase of video game and personal computer
accessories from MCIA is such that MCI earns a routine return for its distribution activities to the
U.S. market. The intercompany transaction between MCI and MCIA is illustrated in the figure below.
                         Figure 2: Intercompany Transaction Flow




                                                 I
                                              ProdLCts      Payment




                                                     14
         Case 17-10679-LSS                    Doc 270-2               Filed 09/02/20         Page 17 of 93
            Case 17-10679-KG                 Doc 245-6               Filed 10/23/19        Page 17 of 304
                                                                                                             Mad Catz, Inc.
                                                 Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                            Global Transfer Pricing Services
                                                                                                            March 25, 2015




3.2             Purchase of Mad Catz, Saitek, and Tritton branded products by
                MCI from MCIA for further resale to MCC
3.2.1           Overview
MCI purchases Mad Catz, Saitek and Tritton branded video games and personal computer accessories
from MCIA for subsequent resale to MCC who then distributes to third parties within the Canadian
market. The intercompany transfer pricing policy associated with MCI's purchase of video game and
personal computer accessories from MCIA for further resale to MCC is such that first MCC earns a
routine return for its distribution activities to the Canadian market and then MCI earns a routine return
for its wholesale distribution to MCC. 11 The intercompany transaction between MCIA, MCI and
MCC is illustrated in the figure below.
                                   Figure 3: Intercompany Transaction Flow




                                                              I
                                                          Pro~ucts
                                                             I
                                                             I
                                                             I


                                                             '




11
     The routine return to be achieved by MCC for its distribution activities is not analyzed as part of this planning report.


                                                                     15
      Case 17-10679-LSS         Doc 270-2            Filed 09/02/20         Page 18 of 93
       Case 17-10679-KG          Doc 245-6           Filed 10/23/19       Page 18 of 304
                                                                                                Mad Catz, Inc.
                                    Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                               Global Transfer Pricing Services
                                                                                               March 25, 2015




3.3       Provision of Marketing Services by MCI to MCIA
MCI provides marketing services to MCIA related to Saitek branded products. MCIA compensates
MCI at an amount equal to costs incurred plus a markup for the services provided. The intercompany
transaction between MCI and MCIA is illustrated in the figure below.
                         Figure 4: Intercompany Transaction Flow




                                         Marketing        Net Cost Plus
                                         Services            Markup
                                            I
                                            I
                                             I




                                                     16
      Case 17-10679-LSS        Doc 270-2         Filed 09/02/20           Page 19 of 93
       Case 17-10679-KG        Doc 245-6        Filed 10/23119          Page 19 of 304
                                                                                              Mad Catz, Inc.
                                  Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                             Global Transfer Pricing Services
                                                                                             March25, 2015




3.4       Provision of Management Services by MCI to MCIA and affiliates
MCI provides management services to MCIA and affiliates, and MCI is compensated at an amount
equal to costs incurred plus a markup for the services provided. The intercompany transaction
between MCI and MCIA and the distributor affiliates is illustrated in the figure below.
                       Figure 5: Intercompany Transaction Flow




                                  Management    Net Cost Plus
                                    Services
                                       I
                                       I
                                       ,.
                                       I
                                                    T




                                               17
      Case 17-10679-LSS         Doc 270-2               Filed 09/02/20           Page 20 of 93
                                                                                                                 I
       Case 17-10679-KG         Doc 245-6              Filed 10/23/19           Page 20 of 304
                                                                                               Mad Catz, Inc.
                                   Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                              Global Transfer Pricing Services
                                                                                              March 25, 2015




3.5       Trademark licensing from MCI to MCIA for Mad Catz and
          Tritton branded Products
Mad Catz is the owner of the Mad Catz and Tritton trademarks and trade names. These trademarks
and trade names have achieved certain market recognition and as such have a value. MCIA licenses
these trademarks from MCI and pays a royalty for the rights to use them in the products it sells.
                        Figure 6: Intercompany Transaction Flow




                                                 I
                                                 I
                                                 I
                                                 I
                                     Right to use Mad Catz
                                     and Tritten trademarks
                                        and trade name        Royalty Payment
                                                   I
                                                   I
                                                   I
                                                   I
                                                   I

                                                 •




                                                      18
      Case 17-10679-LSS         Doc 270-2         Filed 09/02/20           Page 21 of 93
       Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 21 of 304
                                                                                               Mad Catz, Inc.
                                   Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                              Global Transfer Pricing Services
                                                                                              March 25, 2015




3.6       Provision of R&D Services by MCE to MCIA
MCE provides R&D services related to the development and design of video game and personal
computer accessories to MCIA. MCIA compensates MCE at an amount equal to costs incurred plus
a markup. The intercompany transaction between MCE and MCIA is illustrated in the figure below.
                        Figure 7: Intercompany Transaction Flow




                                          I
                                          I
                                          I
                                         R&D         Net Cost Plus
                                                        Mar1<up




                                                19
       Case 17-10679-LSS       Doc 270-2          Filed 09/02/20          Page 22 of 93
        Case 17-10679-KG       Doc 245-6          Filed 10/23/19        Page 22 of 304                          •
                                                                                              Mad Catz, Inc.
                                  Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                             Global Transfer Pricing Services
                                                                                             March 25, 2015




3. 7       Provision of R&D Services by MCTD to MCIA
MCTD provides R&D services related to the development and design of video game and personal
computer accessories to MCIA. MCIA compensates MCTD at an amount equal to costs incurred
plus a markup. The intercompany transaction between MCTD and MCIA is illustrated in the figure
below.
                        Figure 8: Intercompany Transaction Flow




                                          I
                                          I
                                          I
                                        R&D            Net Cost Plus
                                       Services           Markup
                                          I
                                          I
                                          I




                                                  20
      Case 17-10679-LSS           Doc 270-2           Filed 09/02/20         Page 23 of 93
       Case 17-10679-KG           Doc 245-6          Filed 10/23/19        Page 23 of 304
                                                                                                 Mad Catz, Inc.
                                     Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                Global Transfer Pricing Services
                                                                                                March 25, 2015




3.8        Purchase of Mad Catz, Saitek, and Tritton branded products by
           MCJ and MCTD from MCIA
MCJ and MCTD purchase Mad Catz, Saitek and Tritton branded video games and personal computer
accessories from MCIA for subsequent resale to third parties within their respective territories. The
intercompany transfer pricing policy associated with MCJ and MCTD's purchase of video game and
personal computer accessories from MCIA is such that MCJ and MCTD earn a routine return for its
distribution activities. The intercompany transaction between MCJ, MCTD and MCIA is illustrated
in the figure below.
                         Figure 9: Intercompany Transaction Flow




                                                 I
                                              Produ:ts
                                                 I
                                                 I
                                                 I

                                                 '




                                                     21
       Case 17-10679-LSS                Doc 270-2          Filed 09/02/20           Page 24 of 93
             Case 17-10679-KG           Doc 245-6         Filed 10/23/19          Page 24 of 304
                                                                                                        Mad Catz, Inc.
                                            Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                       Global Transfer Pricing Services
                                                                                                       March 25, 2015




4                 Industry Analysis
4.1               Video Game Industry 12
Global mobile games revenue is forecast to reach USD 15.0 billion in 2018, rising at a CAGR of9.6
percent. China, Japan and the U.S. are key markets. Only advertising revenue, which is still relatively
small, will grow at a faster rate within the video games segment. Rising smartphone ownership is
increasing access to mobile games globally and has enabled innovation in gameplay and business
models. New consoles will renew consumer interest in console gaming, and the Xbox One's emphasis
on being a key piece of technology for the living room means that this interest will last longer than
previous generations, with devices being used more often and appealing to a broader demographic.
Global console games revenue will reach USD 31.9 billion in 2018, a CAGR of 4.9 percent, with
physical console games revenue increasing by 0.6 percent CAGR over the forecast period.

                                Figure 10: Mobile Gaming Projected Growth



                            revenue (US$bn), table! active devices (mn) and smanphone connections


             16        Moblle games revenue                                                            6,000
                       Tablet active devices
             14

             12
                   •   Smartphone connections




             10
       <P
       ::>
       c:

       ~
       a:
             8

             6

             4

             2

             0
                    2013        20.14          2015           2016           2017           2018




12
     Outlook insights: an analysis of the Global entertainment and media outlook 2014-2018 www.pwc.com/outlook


                                                         22
         Case 17-10679-LSS                 Doc 270-2           Filed 09/02/20          Page 25 of 93
           Case 17-10679-KG                Doc 245-6           Filed 10/23/19        Page 25 of 304
                                                                                                           Mad Catz, Inc.
                                               Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                          Global Transfer Pricing Services
                                                                                                          March 25, 2015




Improved online console games stores and increased access to broadband is driving digital
distribution of console games. By 2018, digital will account for 3 7 .0 percent of global console games
revenue, up from 23.0 percent in 2013. Casual games are still growing in popularity: Puzzle and
Dragons has dominated Asian markets, while Candy Crush Saga has been downloaded over 500
million times. However, the sector remains difficult to monetize, with the majority of players wanting
to play for free and the games themselves lacking longevity.

                                      Figure 11: Consoles Projected Growth



            ·ioral console gam.es revenue (US$bn). 2009-2018

                  35


                  30


                  25


                  20

                  15




                   5


                   0
                       2009    2010     2011     2012     2013    2014    2015     2016    2017    2018



Online gaming has opened up markets previously considered lost to piracy, with the business model
enabling greater freedom in how much garners pay. China is the second-largest market for online
gaming (USO 4.2 billion in 2013 with a 7.9 percent CAGR from 2013-2018), while in 2017 Russia
(standing at USO 588 million in that year with a 13.8 percent CAGR from 2013-2018) will overtake
Germany to become the seventh-largest market for online gaming.

4.1.1         Market Overview 13

The typical successful life cycle of accessories designed for video game consoles is similar to the life
cycle of the relevant console, which generally ranges from seven to ten years. Unlike products


13
     Source: 2014 MCI IOK Annual Report.


                                                            23
      Case 17-10679-LSS            Doc 270-2         Filed 09/02/20           Page 26 of 93
       Case 17-10679-KG            Doc 245-6        Filed 10/23/19          Page 26 of 304                          •
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




developed for video game consoles, the majority of the Company's products for PC and Mac
computers and smart devices are developed to work on the underlying operating system. Upgrades to
the operating system have not historically had a negative effect on the compatibility of accessories;
therefore, it is expected the product lifecycle of games used on PC and Mac computers and smart
devices to be longer and less cyclical than products developed for video game consoles. Factors such
as competition for access to retail shelf space, changing technology, consumer preferences and
seasonality could result in shortening the lifecycle for some products and increasing the importance
of releasing new products on a timely basis.
Video game console prices typically are reduced as the products mature in the market-place and as
the launch of new consoles is anticipated. Lower console prices usually result in higher sales of the
consoles and higher sales of accessories designed to use with such consoles. Microsoft's Xbox One,
Sony's PlayStation 4 and Nintendo's Wii-U have each received price reductions in select markets
since their initial launch, and Microsoft has also released a lower-priced version of the Xbox One
without the Kinect motion sensor.
Historically, the smart device market has been limited to touch screen gaming due to limitations in
the operating systems used in smart devices. Smart devices manufactured by Apple operate on the
iOS operating system. Other smart devices operate primarily on Google's Android operating system.
During 2013, Apple released the iOS7 operating system and Google released the android 4.4
operating system known as "KitKat", both of which provide controller support for gaming on the
smart device. This means that video games developed for smart devices running these operating
systems will allow users to use external controllers in addition to the device's touchscreen when
playing video games.

4.2        Implications of Industry on Intercompany Transactions
The Company's products are a complement to video games; therefore its success is directly related
to the performance of the video game industry. The global video game market will continue a steady
growth, for two reasons in particular: (i) start of the life cycles of the latest generations of handheld
and home consoles; and (ii) remarkable growth of the games on mobile devices and online games
segments. In fiscal 2014, approximately 44.0 percent of the Company's gross sales were derived from
products designed for use with PC and Mac computers, including input devices, comprised primarily
of mice and keyboards; specialty controllers, comprised of flight sticks, yokes, joysticks, and steering
wheels and audio products, comprised primarily of headsets. Another crucial factor is the increase in
complexity of the technology in the video game accessory market. In order to remain in a competitive
position the Company's research and development efforts are ever more integral.




                                                   24
        Case 17-10679-LSS            Doc 270-2         Filed 09/02/20           Page 27 of 93
          Case 17-10679-KG          Doc 245-6         Filed 10/23/19          Page 27 of 304
                                                                                                    Mad Catz, Inc.
                                        Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                   Global Transfer Pricing Services
                                                                                                   March 25, 2015




5           Analysis of Functions, Assets and Risks
5.1         Overview
This section describes the functions performed, assets employed, and risks assumed by MCI and its
foreign affiliates, focusing on the business relevant to the controlled transactions discussed in this
report. This information will be used in the economic analysis in order to fully characterize the
controlled transactions and select comparable uncontrolled transactions and I or companies for that
analysis.

5.2         Functional Analysis
The controlled transactions are iclated to the Company's business of designing, manufacturing,
marketing, and distributing accessories for video game platforms. The functions that play a significant
role in this business are: marketing, sales, distribution, administrative services, and R&D. The
following paragraphs discuss these functions and indicate the entity responsible for each function.

5.2.1       Marketing

5.2.1.1     MCI
MCI is responsible for developing the global marketing plan and strategy for the Mad Catz Group's
products (including Mad Catz, Tritton and Saitek branded products) distributed worldwide. This
includes packaging, product information pages, product videos, web page design, and sponsorships.
The marketing plan developed by the marketing team at MCI serves as a basis for the marketing plans
used abroad. In addition, MCI's marketing team is responsible for performing the advertising,
promotion, and marketing functions for all the products distributed in the U.S.
The Vice President ("VP") of Marketing, who resides in MCI, reports to Mad Catz's COO, who
resides in MCE. The Company's COO oversees the functions of the marketing department and is
responsible for the development, coordination and oversight of the implementation of the global
marketing plan and strategy.

5.2.1.2     MCE, MCC, MCG, MCF, MCTD and MCJ ("Foreign Affiliates'')
The foreign affiliates are responsible for implementing the global marketing plan and global strategy
locally as part of their distribution function. The foreign affiliates are responsible for local advertising,
promotion, and marketing of the products sold in their respective territories. The affiliates also
participate in regional trade shows and industry events. The marketing activities undertaken by the
foreign affiliates are routine in nature.

5.2.1.3     MC/A
MCIA owns the marketing IP for the ideas, concepts, copyrights, websites and other items related to
the production of Saitek branded products. As such, MCIA performs strategic marketing functions
surrounding the Saitek brand, and is responsible for the value-added marketing activities related to



                                                     25
     Case 17-10679-LSS              Doc 270-2         Filed 09/02/20           Page 28 of 93
          Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 28 of 304
                                                                                                   Mad Catz, Inc.
                                       Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                  Global Transfer Pricing Services
                                                                                                  March25, 2015




the Saitek brand. MCIA outsources the marketing activities related to packaging, product information
pages, product videos, web page design, and sponsorships for Saitek to MCI's marketing team.

5.2.2       Sales

5.2.2.1     MCI and MCC
MCI and MCC's sales teams are led by a vice president based in MCC's Toronto office. For the sales
in the U.S., MCI has regional sales teams based out of California and Oregon that are responsible for
MCI's sales across the U.S. The VP of Sales is directly responsible for sales across Canada.
MCI is ultimately responsible for approving pricing and agreement terms in its customer contracts.
Additionally, MCI oversees pricing and agreement terms set by the foreign entities as well. Typically
these terms follow the strategy developed by senior management, and any significant exceptions are
confirmed with the senior management team or the CEO of MCII prior to confirmation with the
customer.

5.2.2.2     Foreign Affiliates excluding MCF
The foreign affiliates are responsible for local sales within their respected territories. All contracts
created by foreign affiliates require sign-off from the CEO of MCI. The buying relationships in the
foreign markets are local, so sales relationships developed in the U.S. by MCI at a large company
such as Amazon do not necessarily carry over to the foreign markets.

5.2.2.3     MCF
Similar to the other foreign affiliates, MCF is also responsible for local sales within its territory, with
all contracts requiring sign-off from the CEO of MCII. However, MCF does not take title to goods
at any point in time and rather acts as a pure sales and marketing agent for MCE. MCF maintains the
buying relationships in the local market with no leverage from relationships that MCI or other foreign
affiliates may have with large companies in their local markets.

5.2.3       Distribution

5.2.3.1     MCI
MCI conducts sales forecast meetings to review its rolling unit sales forecasts for products sold in the
U.S. MCI also sells products to MCC for distribution in the Canadian market. These products are
originally purchased from MCIA and then resold to MCC.
MCI receives input from MCC on their projected orders in the upcoming months. MCI carries
significant inventory, which it purchases from MCIA. It holds this inventory until products are
ordered by its customers.

5.2.3.2     MCC
MCC distributes Mad Catz, Tritton, and Saitek products in Canada. MCC purchases inventory from
MCI on a flash title basis. MCC does not carry inventory but rather places orders with MCI upon


                                                    26
     Case 17-10679-LSS             Doc 270-2         Filed 09/02/20           Page 29 of 93
          Case 17-10679-KG        Doc 245-6         Filed 10/23/19          Page 29 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




receipt of customer orders. MCI then drop ships the products to the customer's location with MCC
taking title to the products immediately prior to selling them to its customers. MCC has one employee
who is focused exclusively on sales activities.

5.2.3.3     MCIA
MCIA resells third party manufactured products to MCI, MCE, MCTD and MCJ, as well as
international distributors. For MCI, MCE, MCJ, and MCTD the operations department of MCIA
selects the factory where products are to be made. Upon receipt of orders from MCI, MCE, MCTD
or MCJ, MCIA prepares a production schedule and ensures that each factory meets this schedule.
MCIA holds regular reviews of products designed by factories.
For existing products, MCIA conducts a quarterly business review at the beginning of each year. This
review resuits in, among other things, an updated preferred-supplier list, covering a range of standard
products which are sourced consistently though out the coming year. For new products, MCIA
implements a cost comparison and vendor selection process before placing an order with a supplier.
MCI, MCE, MCTD and MCJ are not involved in the selection of third-party suppliers. It is the
responsibility of MCIA.
Most third party factories contracted by MCIA are based in mainland China. MCIA is responsible
for transporting the finished products from China to the Hong Kong harbor, and from the Hong Kong
harbor to the MCI distribution center in California, to the MCE distribution center in the United
Kingdom, to MCIA's distribution center in Hong Kong, to MCJ's distribution center in Japan, or to
other destinations as directed by the relevant entity. Additionally, MCIA coordinates all Hong Kong
customs clearances for products shipped out of the Hong Kong harbor. Chinese custom clearances
are the responsibility of the third-party factories.


5.2.3.4     MCJ
MCJ distributes Mad Catz, Tritton, and Saitek products throughout Japan. MCJ purchases inventory
from MCIA and maintains a relatively low level of inventory locally, in Japan. MCJ is also
responsible for delivery of products to the customer's location. MCJ outsources the warehousing and
logistics function to a third party in Japan. MCJ employees are focused almost exclusively on sales
and marketing activities.


5.2.3.5     MC1'JJ
MCTD distributes Mad Catz, Tritton, and Saitek products throughout China. MCTD purchases
inventory from MCIA. Inventory is maintained by MCIA in Hong Kong. MCTD is responsible for
delivery of products to the customer's location. MCTD has one sales employee.


5.2.3.6     MC/l
MCE distributes Mad Catz, Tritton and Saitek products throughout Europe. MCE purchases inventory
from MCIA and outsources the warehousing and logistics functions to a third party in the U.K. From


                                                   27
    Case 17-10679-LSS             Doc 270-2         Filed 09/02/20           Page 30 of 93
          Case 17-10679-KG        Doc 245-6        Filed 10/23/19          Page 30 of 304
                                                                                                 Mad Catz, Inc.
                                     Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                Global Transfer Pricing Services
                                                                                                March 25, 2015




the warehouse product is shipped to the various customer locations in Europe, including Germany,
France, Spain and Sweden.
MCE sells products to MCG for distribution within German territory and sells products directly to
customers in France as a result ofMCF's sales efforts.


5.2.3.7     ~(;(J

MCG places orders with MCE and purchases products from MCE for distribution in the German
territory. MCG purchases inventory from MCE and maintains relatively low level of inventory
locally, in Germany. MCG is also responsible for delivery of products to the customer's location.
MCG outsources the warehousing and logistics function to a third party in Germany. MCG
employees perform sales, marketing, procurement, finance and administrative activities.


5.2.3.8     ~(;]?

MCF is engaged in providing sales and marketing services to MCE. MCF develops customer
relationships, seeks orders, and places those order with MCE for MCE to fulfill and deliver directly
to customers in France. MCF does not take title to the product at any point during the sales cycle. All
sales to French customers are made by MCE.

5.2.4       Administrative Services

5.2.4.1     ~(;[

The administrative department in MCI is responsible for the following functions: customer support,
accounting, budgeting, human resources ("HR"), website, tax, legal, contracts management, MIS, and
management functions. The administrative department of MCI also provides support to MCC, MCE,
MCIA, MCG, MCF, MCJ, and MCTD in these areas: accounting, website, tax, legal, contracts
management, MIS, and management services. This includes book entries, supporting the hiring and
training of workers, and the maintenance of computer systems.

5.2.4.2     ~(;[[

MCII is responsible for certain worldwide management functions. These worldwide management
functions are related to corporate communication, board of directors and compliance activities.

5.2.4.3     J?oreign Affiliates
The Company's COO resides in MCE and has overall responsibility for global supply chain
management planning and decision making. The COO's supply chain and operations team resides in
MCI, MCE, MCG, MCTD and MCIA. While local teams drive demand forecasting, the COO's
supply chain team determines demand planning both globally and locally.
The administrative departments of the foreign affiliates are responsible for local accounting, human
resource, and information technology functions. This includes the hiring and training oflocal workers


                                                  28
        Case 17-10679-LSS         Doc 270-2        Filed 09/02/20           Page 31 of 93
          Case 17-10679-KG       Doc 245-6        Filed 10/23/19          Page 31 of 304
                                                                                                Mad Catz, Inc.
                                    Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                               Global Transfer Pricing Services
                                                                                               March 25, 2015




as well as the maintenance of local computer systems. The administrative departments receive
support from MCI in accounting, website, tax, legal, contracts management, MIS, and management
services.

5.2.5       R&D

5.2.5.1     MCE and MCTD
Together, MCE based in United Kingdom and MCTD based in China, are responsible for developing
new Mad Catz, Tritton and Saitek branded products, under the guidance of the VP of product
development, who resides in MCE. This process includes performing initial research, creating,
developing and finalizing each new or updated Mad Catz, Tritton and Saitek branded product's design
specifications. MCE focuses on the creative side of the R&D team and oversees conceptuai and
strategic development. MCTD focuses on executing development plans and interfacing with third
party manufacturers to manufacture the products. The MCTD R&D team works under the day-to-
day supervision of the VP of APAC who resides in MCIA. MCE and MCTD work together as an
integrated R&D team.

5.2.5.2     MCI-4
Since MCE's inception in 2007, MCIA has funded all the R&D activities performed by MCE and
MCTD. MCIA then coordinates with third party manufacturers for the manufacture of these products.
Because MCIA is responsible for the creation and funding of new and updated Mad Catz, Tritton and
Saitek branded products, MCIA holds the intellectual property rights associated with all Mad Catz,
Tritton and Saitek product.

5.2.5.3     MCI
Aside from branding activities associated with Mad Catz and Tritton, there are currently no R&D
activities being performed at MCI. In the past, R&D activities performed at MCI were routine in
nature, however those activities ceased during FYE 2014.




                                                 29
        Case 17-10679-LSS                   Doc 270-2           Filed 09/02/20         Page 32 of 93
           Case 17-10679-KG                 Doc 245-6          Filed 10/23/19          Page 32 of 304
                                                                                                            Mad Catz, Inc.
                                                Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                           Global Transfer Pricing Services
                                                                                                           March 25, 2015




5.2.6           Summary of Functions
Table 3 summarizes the functions for each of the relevant entities.
                                           T able 3 : Summaryo fF unc f wns
            Fl.UNCTIONS           MCI MCJI.MCIA M¢E MCJ .MCTD M.CC MCG. MCF
          Marketing 14             Yes       No       Yes       Yes    Yes       Yes        Yes      Yes      Yes
          Sales                    Yes       No       Yes       Yes    Yes       Yes        Yes      Yes      Yes
          Distribution             Yes       No       Yes       Yes    Yes       Yes        Yes      Yes      No
          Administrative           Yes       Yes      Yes       Yes    Yes       Yes        No       Yes      No
          R&D1s                    No        No       Yes       Yes    No        Yes        No       No       No


5.3             J\ssets
The significant assets used in the video game accessory business are inventory, fixed assets and IP.
The following paragraphs discuss these assets and their ownership in greater detail.

5.3.1           Inventory

5.3.1.1         MCI
MCI holds inventory of products purchased from related party MCIA. These are finished goods
which are then sold either within the US market or to MCC for further sale in the Canadian market.

5.3.1.2         MC/A
MCIA holds inventory of finished goods that are manufactured by contracted third parties in China.
These goods are sold to MCI and other related party entities or within the Asia market.


5.3.1.3         MCE
MCE holds inventory of products purchased from MCIA. These are finished goods which are then
sold either within the European market or to MCG for further sales in the German market.


5.3.1.4         MCJ and MCG
MCJ and MCG hold inventory of products purchased from MCIA and MCE respectively. However,
they typically carry low amounts of inventory and rely on MCIA and MCE for order fulfillment.




14
     Includes creative services related to marketing and branding.
15   Includes creative design mechanical/engineering.


                                                              30
        Case 17-10679-LSS         Doc 270-2         Filed 09/02/20           Page 33 of 93
          Case 17-10679-KG        Doc 245-6        Filed 10/23/19          Page 33 of 304
                                                                                                 Mad Catz, Inc.
                                     Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                Global Transfer Pricing Services
                                                                                                March 25, 2015




5.3.1.5     Mt::/i'
MCF does not take title to products at any point during the sales cycle and thus does not carry
inventory in its books.


5.3.1.6     Mt::C
MCC takes title of products purchased from MCI on a flash title basis and thus does not carry
inventory in its books.


5.3.1.7     Mt::TD
MCTD takes title of products purchased from MCIA on a flash titie basis and thus does not carry
inventory in its books.

5.3.2       IP

5.3.2.1     Mt::/
MCI's intangible property includes trademarks, trade names, logo, copyrights and websites of Mad
Catz branded and Tritton branded products.

5.3.2.2     MCI.It
MCIA owns the ideas, concepts, designs, and manufacturing process, for all Mad Catz, Tritton and
Saitek branded products. In addition, MCIA owns the trademarks, trade names, logo, copyrights and
websites of Saitek branded products.

5.3.3       Summary of Assets
Table 4 summarizes the significant assets related to the video game accessory business and the
ownership of these assets for the intercompany transactions covered in this report.
                                   Ta ble 4: Summaryo fA ssets
                                                                                  MCJ     MCC
  Assets                                               MCI MCIA MCE                   MCF
                                                                                  MCG     MCTD
  Inventory                                            Yes      Yes       Yes     Yes  No  No
  Marketing Intangible Property (Mad Catz and
                                                       Yes      No        No        No       No        No
 Tritton)
  Marketing Intangible Property (Saitek)               No       Yes       No        No       No        No
 Product Intangible Property (Mad Catz, Tritton,
                                                       No       Yes       No        No       No        No
 and Saitek)




                                                  31
      Case 17-10679-LSS            Doc 270-2         Filed 09/02/20           Page 34 of 93
        Case 17-10679-KG           Doc 245-6         Filed 10/23/19          Page 34 of 304
                                                                                                   Mad Catz, Inc.
                                       Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                  Global Transfer Pricing Services
                                                                                                  March 25, 2015




5.4        Risk Analysis
MCI and its related party affiliates are responsible for managing worldwide Company operations and
therefore assume certain risks typical of a consumer electronics company. The risks that play a
significant role in this business are: market risk, inventory risk, credit risk, R&D risk, foreign
exchange risk and product liability risk. The following paragraphs discuss these risks and indicate the
entity responsible for each risk.

5.4.1      Market Risk

5.4.1.1    MC/A
A major risk that MCIA faces is market risk. The demand for electronics goods depends on various
factors outside of MCIA's control, such as the overall performance of the world economy, changing
tastes, technological changes, calamitous events, etc. Any of these factors can cause a fluctuation in
the demand for the Company's products.

5.4.1.2    MCI
MCI is responsible for distributing the Company's products in the U.S. market and bears market risks
typical of a consumer electronics distributor. However, because the Company's transfer pricing
policy aims to target routine profits to MCI in relation to its distribution functions, some of this risk
is mitigated.
Additionally, MCI bears market risk associated with its development and ownership of the Mad Catz
and Tritton brands and related marketing intangibles.

5.4.1.3    MCE, MCC, MCJ, MCTD and MCG
MCE, MCC, MCJ, MCTD and MCG are responsible for distributing the Company's products in their
respective markets and bear market risks typical of a consumer electronics distributor. However,
because the Company's transfer pricing policy aims to target routine profits to MCE, MCC, MCJ,
MCTD and MCG in relation to their distribution functions, some of this risk is mitigated.

5.4.1.4    MCF
MCF is responsible for sales and marketing in the French territory. As such it bears market risks
typical of a sales and marketing service provider. However, because the Company's transfer pricing
policy aims to target a return on total costs for MCF's sales and marketing activities, some of this risk
is mitigated.

5.4.2      Inventory Risk
Inventory risk is the risk of loss resulting from price changes, obsolescence, or other factors that
decrease the value of the inventory.




                                                    32
        Case 17-10679-LSS          Doc 270-2         Filed 09/02/20           Page 35 of 93
          Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 35 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




5.4.2.1     MCIA
MCIA is responsible for its own inventory management. MCIA forecasts and orders certain long
lead time components, products, and packaging in anticipation of MCI, MCE, MCTD and MCJ
orders. If orders from MCI, MCE, MCTD or MCJ are less than those forecasted by MCIA and other
related foreign entities, MCIA will be responsible to hold excess inventory until it is sold.

5.4.2.2     MCI, MCE, MCJ and MCG
MCI, MCE, MCJ and MCG are responsible for its own inventory management. However, because
the Company's transfer pricing policy aims to target routine profits to MCI, MCE, MCJ and MCG in
relation to their distribution functions, some of this risk is mitigated.

5.4.2.3     JV/CC and MCTD
MCC and MCTD takes flash title to inventory and thus are not responsible for inventory management.
MCC and MCTD thus do not assume inventory risks for the sales of video game accessories in its
market.

5.4.2.4     MCF
MCF does not take title to inventory and thus does not assume inventory risk for sales of products in
its territory.

5.4.3       Credit and Collection Risks
Credit and collection risks are borne by a company when it supplies products or services to a
customer and payment for such product or service is deferred to a later date.

5.4.3.1     MCIA
MCIA is ultimately responsible for any bad debt and as such bears credit and collection risk associated
with sales of video game accessories to its third party customers in the Asia-Pacific region.

5.4.3.2     MCI, MCE, MCC, MCJ, MCTD and MCG
MCI, MCE, MCC, MCJ, MCTD and MCG sell video game and personal computer accessories to
third party customers in their respective territories, they initially bear credit and collection risk
associated with these sales. However, because the Company's transfer pricing policy aims to target
routine profits to MCI, MCE, MCC, MCJ MCTD and MCG in relation to their distribution functions,
some of this risk is mitigated.

5.4.3.3     MCF
MCF does not sell products to customers and only has intercompany receivables with MCE for the
services it provides to MCE. Thus MCF does not bear credit and collection risk.




                                                   33
     Case 17-10679-LSS            Doc 270-2         Filed 09/02/20           Page 36 of 93
        Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 36 of 304
                                                                                                 Mad Catz, Inc.
                                     Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                Global Transfer Pricing Services
                                                                                                March25, 2015




5.4.4      R&D Risk
R&D risk includes the risk that a product's launch is delayed due to issues related to functional or
technical problems or the overall failure to develop competitive timely products.

5.4.4.1    MCE and MCTD
As mentioned previously, MCE and MCTD are jointly engaged in various types of R&D activities.
Both entities are reimbursed for R&D expenses related fo new products and product updates. Thus,
neither MCE nor MCTD bear R&D risk.

5.4.4.2    MCILf
MCIA reimburses MCE and MCTD for the R&D services provided in relation to the Mad Catz,
Saitek, and Tritton IP that it owns. These costs are fully borne by MCIA. Thus, MCIA ultimately
bears R&D risk.

5.4.5      Foreign Exchange Risk
Foreign exchange risk arises when there is a difference between the currencies in which an entity
earns its revenues and incurs its expenses.

5.4.5.1    MCI
MCI purchases products from MCIA in USD and sells products to MCC in CAD, and incurs some
foreign exchange risk for the products it sells to MCC. While MCIA sells product to MCI in USD,
the price that MCIA sets is subject to foreign exchange fluctuations, thus MCI indirectly bears foreign
exchange risk for its purchase of product from MCIA. However, this is minimal.
MCI is reimbursed for its administrative support services in USD, and therefore does not bear
exchange rate risk surrounding its provision of services.

5.4.5.2    MCILf
MCIA purchases and sells goods in a combination of Hong Kong dollars, USD, and other currencies.
In addition, MCIA reimburses MCE and MCTD for their R&D services in EUR and RMB
respectively. Further, MCIA reimburses MCI for administrative support services in USD. Thus,
MCIA bears the foreign exchange rate risk. As the Hong Kong dollar has not fluctuated significantly
in recent years the Company has not experienced any significant exchange rate gain or loss.

5.4.5.3    MCE
MCE transacts sales in local currency as well as the Euro and therefore bears the exchange risk.

5.4.5.4    MCJ, MCG and MCTD
MCJ, MCG, MCTD and MCF transact in local currencies. However MCIA sells at a price that varies
based on the foreign exchange rate. Thus, MCJ, MCG, MCTD and MCF bear some exchange rate
risk.

                                                   34
        Case 17-10679-LSS                Doc 270-2         Filed 09/02/20           Page 37 of 93
          Case 17-10679-KG               Doc 245-6        Filed 10/23/19          Page 37 of 304
                                                                                                        Mad Catz, Inc.
                                            Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                       Global Transfer Pricing Services
                                                                                                       March 25, 2015




5.4.5.5     Jt;[(;[i'
With respect to the sales and marketing support services that MCF charges out to MCE at cost plus
markup, MCE pays in local currency. Thus MCE bears the foreign exchange rate risk involved with
this transaction.

5.4.5.6     }ti[(;(;

MCC purchases from MCI in CAD and sells to Canadian customers in CAD. Thus, MCC does not
directly bears the exchange rate risk.

5.4.5.7     Jt;[(;JJ
MCII's functional currency is the USD. With respect to the worldwide management services' costs
that are charged out by MCI at cost, MCII reimburses MCI in USD. Thus MCII bears no foreign
exchange rate risk involved with this transaction.

5.4.5.8     Jt!l<::E and Jt!l<::TD
With respect to the R&D services' costs that MCE and MCTD charge out to MCIA at cost plus
markups, MCIA pays in local currencies. Thus MCE and MCTD do not bear the foreign exchange
rate risk involved with this transaction.

5.4.6       Product Liability Risk
Product liability risk concerns the legal liability assumed by a manufacturer, distributor or merchant
due to injury or damage resulting from the use of their product, or the return of the product.

5.4.6.1     Jt!l(;J and Jt!l(;(;
MCC returns defective products to MCI for a full refund. In tum MCI returns all defective products
to MCIA. When possible, these products are repaired, reworked to upgrade to the new product
version, and shipped back to MCI. Thus, the product liability risk is ultimately assumed by MCIA
and neither MCI nor MCC bear any product liability risk.

5.4.6.2     Jt;[(;J,4
MCIA has the responsibility to get any product returns from any affiliates repaired, reworked to
upgraded product version, and shipped back to the relevant affiliate. The repair costs to defective
returns are the responsibility of the manufacturers, while the rework costs for product upgrade are the
responsibility of MCIA. In the case of non-reworkable defective returns, MCIA will charge the
manufacturer for the losses. All product returns which cannot be reused in any future orders or resold
will be scrapped, with cost absorbed by MCIA. Thus, the product liability risk lies with MCIA.

5.4.6.3     Jt!l<::J, Jt!l<::TD, Jt!l<::E, and Jt!l<::G
As mentioned above, should there be any major breakdown of the Company's products, MCJ, MCTD,
MCE, and MCG will ship them back to MCIA, or scrap the product at the direction of MCIA. If


                                                          35
          Case 17-10679-LSS                               Doc 270-2         Filed 09/02/20                  Page 38 of 93
               Case 17-10679-KG                           Doc 245-6        Filed 10/23/19                Page 38 of 304
                                                                                                                         Mad Catz, Inc.
                                                             Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                                        Global Transfer Pricing Services
                                                                                                                        March 25, 2015




shipped back, MCIA will then repair, rework to upgraded product version, and ship back to MCJ,
MCTD, MCE, or MCG. Thus, MCJ, MCTD, MCE, and MCG do not bear product liability risk.

5.4.7                     Risk Summary
Table 5 summarizes the risk profiles for each relevant entity.
                                                           Table 5: Summary of Risks
                                                   . '.   l\.f~d Catz and Tritton Product Lines                       · .. : ,. \ ../ . .
                                                                                                                                                                    .
                           ·.


               ~.·                                                                        u     . .:.   ···liii'l.·                                      ~···    ...
               00
               ·s                                                                         ~    .·./ . r:~·                                               ~
                                                                                                                                                        ···~·/

 ....   · ..                                                                         .·                               ..      .·                                  .·•·
 Market                         Limited              Yes         No         No      Limited             Limited             Yes             Limited   Limited
 Inventory                      Limited              No          No         No      Limited             Limited             Yes             Limited     No
 Credit                         Limited            Limited       No         No      Limited             Limited             Yes             Limited     No
 R&D
 (Product                         No                Yes          No         No            No               No               Yes               No        No
 and Brand)
 Foreign
                                Limited              No          No         No            No              Yes               Yes              Yes        No
 Exchange
 Product
                                  No                 No          No         No            No               No               Yes               No        No
 Liability

    .. :
   ·•                .·           : ·.• i)   ·;·                    Saitek Prodµ~t Lip~

                                                                                                        ·····~
                                                                                                           ~
 Market                         Limited              No          No         No      Limited             Limited             Yes             Limited   Limited
 Inventory                      Limited              No          No         No      Limited             Limited             Yes             Limited     No
 Credit                         Limited              No          No         No      Limited             Limited             Yes             Limited     No
 R&D
 (Product                         No                 No          No         No            No               No               Yes               No        No
 and Brand)
 Foreign
                                Limited              No          No         No            No              Yes               Yes              Yes        No
 Exchange
 Product
                                  No                No           No         No            No               No               Yes               No        No
 Liability




                                                                          36
        Case 17-10679-LSS                Doc 270-2          Filed 09/02/20           Page 39 of 93
         Case 17-10679-KG               Doc 245-6         Filed 10/23119           Page 39 of 304
                                                                                                        Mad Catz, Inc.
                                            Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                       Global Transfer Pricing Services
                                                                                                       March 25, 2015




6            Selection of Transfer Pricing Method
6.1          Overview of U.S. Transfer Pricing Regulations
Treasury Department regulations ("the Regulations") issued under §482 of the IRC are intended to
ensure that "taxpayers clearly reflect income attributable to controlled transactions, and to prevent
the avoidance of taxes with respect to such transactions." The standard applied in determining the
true taxable income of a controlled taxpayer is that of a taxpayer dealing at arm's length with an
uncontrolled taxpayer. That is, the results of a controlled transaction must be consistent with the
results "that would have been realized if uncontrolled taxpayers had engaged in the same transaction
under the same circumstances."

6.1.1     Best Method Rule
The §482 regulations list specific transfer pricing methods and also allow practitioners to apply
"unspecified" methods. These regulations direct companies engaging in intercompany transactions
to apply the "best method" of analysis to evaluate transfer prices. The best method is the method that,
" ... under the facts and circumstances, provides the most reliable measure of an arm's length result. " 16
In determining the best method, the §482 regulations direct taxpayers to consider: 17
•     The "degree of comparability between the controlled transaction (or taxpayer) and any
      uncontrolled comparables; and
•     The quality of the data and assumptions used in the analysis."

6.1.2     Services Regulations
On July 31, 2009, the U.S. Treasury and the Internal Revenue Service ("IRS") filed with the Federal
Register final regulations regarding the treatment of controlled services transactions under Section
482 ("Services Regulations"). 18 The Services Regulations, which adopted the temporary regulations
with a few minor clarifications, generally are effective for tax years beginning after July 31, 2009 . 19
However, taxpayers may elect to apply the Services Regulations starting with any tax year beginning
after September 10, 2003. 20 The Services Regulations apply to "controlled services transactions,"
which are defined as any activity by one member of a group of controlled taxpayers ("Renderer") that
results in a benefit to one or more other members of the controlled group ("Recipient"). 21
The arm's-length amount charged in a controlled services transaction must be determined under one
of the following methods:
•     Services Cost Method ("SCM"), which evaluates whether the amount charged for covered

16
   Treas. Reg. Section 1.482-1 (c)( 1).
17
   Treas. Reg. Section l.482-l(c)(2).
18
   74 Federal Regulation 38830 (August 4, 2009). The final regulations also modify the regulations under IRC§861
concerning stewardship expenses to be consistent with the changes made to the regulations under IRC §482.
19
   Treas. Reg. §l.482-2(n)(l).
20
   Treas. Reg. § l.482-2(n)(2).
21
   Treas. Reg. §1.482-9(1)(1).


                                                          37
     Case 17-10679-LSS            Doc 270-2         Filed 09/02/20           Page 40 of 93
        Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 40 of 304
                                                                                                 Mad Catz, Inc.
                                     Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                Global Transfer Pricing Services
                                                                                                March 25, 2015




    services is arm's-length by reference to the total services costs with no markup;
•   Comparable Uncontrolled Services Price ("CUSP") Method, which evaluates whether the amount
    charged in a controlled services transaction is arm's-length by reference to the amount charged in
    a comparable uncontrolled services transaction;
•   Gross Services Margin ("GSM") Method, which evaluates whether the amount charged in a
    controlled services transaction is arm's-length by reference to the gross profit margin realized in
    comparable uncontrolled transactions;
•   Cost of Services Plus ("CSPL") Method, which evaluates whether the amount charged in a
    controlled services transaction is arm's-length by reference to the gross services profit markup
    realized in comparable uncontrolled transactions;
•   CPM, which evaluates whether the amount charged in a controlled transaction is arm's-length,
    based on objective measures of profitability (profit level indicators) derived from uncontrolled
    taxpayers that engage in similar business activities under similar circumstances; and
•   PSM, which evaluates whether the allocation of the combined operating profit or loss attributable
    to one or more controlled transactions is arm's-length by reference to the relative value of each
    controlled taxpayer's contributions to the combined operating profit or loss.
In addition, the §482 regulations state that practitioners should apply unspecified methods if such
methods provide a more reliable measure of arm's length results than the specified methods.

6.1.3   Transfer Pricing Methods for Tangible Property Transactions
Appendix B details the transfer pricing methods applicable to transfers of tangible property under the
§482 regulations and the criteria for selecting an appropriate method. These methods include three
different transactional approaches that rely on third-party pricing and/or margin data and two profit-
based methods that draw indirect inferences regarding pricing using profit-based measures.
The three specified transactional methods are:
•   Comparable Uncontrolled Price ("CUP") Method, which evaluates the arm's length nature of
    intercompany prices based on the prices applied in comparable uncontrolled transactions;
•   Resale Price Method ("RPM"), which compares the gross profit margin earned in the controlled
    transaction to the gross profit margin realized in comparable uncontrolled transactions; and
•   Cost Plus Method ("CPLM"), which compares the gross profit markup realized in a controlled
    transaction with that earned in comparable uncontrolled transactions.
The two specified profit-based methods are:
•   CPM, which evaluates the arm's length character of a controlled transaction based upon objective
    measures of profitability (known as profit level indicators) of one of the participants to the
    transaction ("tested party") derived from uncontrolled taxpayers that engage in similar business
    activities under similar circumstances; and




                                                   38
         Case 17-10679-LSS                  Doc 270-2          Filed 09/02/20             Page 41 of 93
           Case 17-10679-KG                Doc 245-6          Filed 10/23/19          Page 41 of 304
                                                                                                           Mad Catz, Inc.
                                               Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                          Global Transfer Pricing Services
                                                                                                          March 25, 2015




•      Profit Split Method ("PSM"), which determines an arm's length division of the combined
       operating profit/loss from one or more controlled transactions based on the relative value of each
       controlled taxpayer's contribution to that combined operating profit or loss. The §482 regulations
       discuss two PSM approaches: the comparable profit split, based on the relative allocation of profit
       in observed third-party transactions 22 and the residual profit split, which assigns routine profits to
       each party and splits the remaining residual profits between the parties based on relative
       contributions.
In addition, the §482 regulations state that practitioners should apply unspecified methods if such
methods provide a more reliable measure of arm's length results than the specified methods.

6.1.4       Transfer Pricing Methods for the Use of Intangible Property
Appendix B details the transfer pricing methods specified under the §482 regulations for transactions
involving the use of intangible property and the criteria for selecting an appropriate method. These
methods include one transactional method that relies on third- party price data and two profit-based
methods that draw indirect inferences regarding pricing using profit-based measures.
The specified transaction-based method is the CUT method, which evaluates the arm's length nature
of an intercompany charge for the use of intangible property based on prices applied in comparable
uncontrolled transactions. 23
The two profit-based methods are the CPM and PSM. The §482 regulations also state that unspecified
methods can be used to analyze transactions involving the use of intangible property, in cases in
which unspecified methods provide a more reliable measure of arm's length results than the specified
methods.

6.2             Overview of OECD Guidelines
The OECD guidelines provide that the arm's length principle is the international transfer pricing
standard that OECD member countries have agreed should be used for tax purposes by multinational
enterprises and tax administrations. OECD member countries are encouraged to follow these
guidelines in their domestic transfer pricing practices, and taxpayers are encouraged to follow these
guidelines in evaluating for tax purposes whether their transfer pricing complies with the arm's length
principle. Tax administrations are encouraged to take into account the taxpayer's commercial
judgment about the application of the arm's-length principle in their examination practices and to
undertake their analyses of transfer pricing from that perspective.

6.2.1       Description of OECD Guidelines
On July 22, 2010, the OECD released a new edition of the Transfer Pricing Guidelines that (i) updated
prior guidance in Chapters I - III, and (ii) provided new guidance on the transfer pricing issues
presented in the context of business restructuring. The OECD Guidelines adopt the arm's length
principle as the international standard for the evaluation of intercompany pricing. Transactions
between related parties are deemed to comply with the arm's length principle when conditions

22
     The comparable profit split therefore has many elements of a transactional method.
23
     Treas. Reg. §l.482-4(c)(l).


                                                             39
     Case 17-10679-LSS            Doc 270-2          Filed 09/02/20           Page 42 of 93
        Case 17-10679-KG          Doc 245-6         Filed 10/23/19          Page 42 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




imposed are comparable to those which would be imposed by independent enterprises dealing with
comparable transactions in comparable circumstances. The OECD Guidelines cover general transfer
pricing principles, intangibles, services, advance pricing agreements and documentation
requirements.
Additionally, on September 15, 2014, the OECD published "Guidance on Transfer Pricing Aspects
of Intangibles" ("Intangibles Guidance"), which revises the guidance on intangibles contained in
Chapters I, II and VI of the OECD Guidelines.

6.2.2   The Arm's Length Principle
The arm's length principle is the international transfer pricing standard that OECD member countries
have agreed should be adopted for tax purposes by multi-national enterprise ("MNE") groups and tax
administrations. Transactions between affiliated companies comply with the arm's length principle
when conditions imposed are comparable to those that are or would be imposed by independent
enterprises dealing with comparable transactions in comparable circumstances.
The arm's length principle implies that the members of an MNE group should operate as unrelated,
independent entities under conditions which could be obtained between independent enterprises in
comparable transactions and comparable circumstances.

6.2.3   Transfer Pricing Methods under the OECD Guidelines
The transfer pricing methods applicable under the OECD Guidelines include three different
transactional approaches that rely on third-party pricing and/or margin data and two profit-based
methods that draw indirect inferences regarding pricing using profit-based measures. Appendix C
discusses these methods in further detail. The three specified transactional methods are:
•   Comparable Uncontrolled Price ("CUP") Method, which evaluates the arm's-length character of
    a controlled transaction by comparing the price charged in the controlled transaction to the amount
    charged in a comparable uncontrolled transaction;
•   Resale Price Method ("RPM"), which compares the gross profit margin earned in the controlled
    transaction with the gross profit margin realized in comparable uncontrolled transactions;
•   Cost Plus Method ("CPLM"), which compares the gross profit markup realized in a controlled
    transaction with that earned in comparable uncontrolled transactions;
The two specified profit-based methods are:
•   Transactional Net Margin Method ("TNMM"), which evaluates the arm's-length character of a
    controlled transaction based upon objective measures of profitability (PLis) derived from
    uncontrolled taxpayers that engage in similar business activities under similar circumstances; and
•   Profit Split Method ("PSM"), which determines an arm's-length division of the combined
    operating profit/loss from one or more controlled transactions based on the relative value of each
    controlled taxpayer's contribution to that combined operating profit or loss, where this operating
    profit/loss is derived from the most narrowly identifiable business activity of the controlled



                                                   40
         Case 17-10679-LSS           Doc 270-2         Filed 09/02/20           Page 43 of 93
           Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 43 of 304
                                                                                                    Mad Catz, Inc.
                                        Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                   Global Transfer Pricing Services
                                                                                                   March 25, 2015




       taxpayers for which data is available that includes the controlled transactions (relevant business
       activity).

6.2.4       Intra-Group Transfer of Services
Intra-group services are the subject of Chapter VII of the OECD Guidelines. Chapter VII recognizes
that when one company in a group undertakes activities on behalf of other members of the group, a
charge for those services must be in accordance with the arm's-length principle where the service
being provided is of benefit to the recipient. There is a benefit accrued to the recipient of a service
when the activity is one which the recipient would either have performed itself or where it would
have engaged the services of a third party to do it.

Nearly every Multinational Enterprise ("MNE") group must arrange for a wide scope of services to
be available to its members, in particular administrative, technical, financial and commercial services.
The cost of providing such services may be borne initially by the parent, by a specially designated
group member ("a group service center"), or by another group member. An independent enterprise
in need of a service may acquire the services from a service provider who specializes in that type of
service or may perform the service for itself(i.e., in house). In a similar way, a member of an MNE
group in need of a service may acquire it directly or indirectly from independent enterprises, or from
one or more associated enterprises in the same MNE group (i.e., intra-group), or may perform the
service for itself. 24

6.2.5       Intangible Property
The purpose of Chapter VI is to provide guidance specially tailored to determining arm's length
conditions for transactions that involve the use or transfer of intangibles. Article 9 of the OECD
Model Tax Convention is concerned with the conditions of transactions between associated
enterprises, not with assigning particular labels to such transactions. Consequently, the key
consideration is whether a transaction conveys economic value from one associated enterprise to
another, whether that benefit derives from tangible property, intangibles, services or other items or
activities. An item or activity can convey economic value notwithstanding the fact that it may not be
specifically addressed in Chapter VI. To the extent that an item or activity conveys economic value,
it should be taken into account in the determination of arm's length prices whether or not it constitutes
an intangible.

The word "intangible" is intended to address something which is not a physical asset or a financial
asset, which is capable of being owned or controlled for use in commercial activities, and whose use
or transfer would be compensated had it occurred in a transaction between independent parties in
comparable circumstances. Rather than focusing on accounting or legal definitions, the thrust of a
transfer pricing analysis in a case involving intangibles should be the determination of the conditions
that would be agreed upon between independent parties for a comparable transaction. 25



24
     OECD Guidelines, para. 7.2.
25
     OECD Guidelines, para. 6.6


                                                     41
         Case 17-10679-LSS            Doc 270-2          Filed 09/02/20           Page 44 of 93
            Case 17-10679-KG          Doc 245-6         Filed 10/23/19          Page 44 of 304
                                                                                                      Mad Catz, Inc.
                                          Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                     Global Transfer Pricing Services
                                                                                                     March 25, 2015




6.3             Purchase of Mad Catz, Saitek, and Tritton branded products by
                MCI from MCIA
6.3.1           Selection of the CPMffNMM as Best Method
The CPM/TNMM determines whether the amount charged in a controlled transaction is arm's length
by comparing the tested party's financial results to those of uncontrolled taxpayers that engage in
similar activities under similar circumstances. Practitioners typically select the entity that performs
the simplest functions, which is generally the entity that does not own valuable intangible property or
other unique assets that distinguish it from potentially comparable uncontrolled firms, as the tested
party when applying the CPM/TNMM. 26 In addition, the application of the CPM/TNMM requires
that the tested party (i) has financial results that are clearly dependent upon related party transactions;
(ii) does not have income or other attributes that are expected to generate non-routine profits, and (iii)
has financial results that are not distorted by the impact of the successful or unsuccessful assumption
of risks during the examined period that would render it impossible to find reliable independent data.
In this case, MCI satisfies the key requirements for selection as the tested party. Specifically:
•       In terms of MCI distribution activities to the U.S. market, these functions are more narrowly
        defined than MCIA's. Specifically, MCI's activities are limited to the purchase and resale of video
        game accessories.
•       MCI purchases all of the products that it resells from MCIA, and therefore its transfer pricing
        results are clearly dependent upon its intercompany purchases.
•       KPMG was able to identify a sufficient number of independent firms performing functions
        broadly similar to MCI's distribution of products resold to the U.S. market to perform financial
        ratio comparisons using the CPM/TNMM.
•       KPMG was unable to identify any other method under the §482 regulations or OECD guidelines
        that would provide more reliable results than the application of the CPM/TNMM using MCI as
        the tested party.

6.3.2           Evaluation of Alternative Transfer Pricing Methods

6.3.2.1         CUP Method
The CUP Method is applicable in cases in which sufficient information exists with respect to similar
uncontrolled transactions to determine if the price charged in a controlled transaction is arm's length.
The application of the CUP Method generally requires detailed information about product-specific
prices in transactions between unrelated parties.
The Company does not maintain comparable agreements where third parties in the North American
region purchase products from MCIA for resale purposes. Therefore, KPMG chose not to apply the
internal CUP method to assess MCI's purchase of product from MCIA.


26
     Treas. Reg. §1.482-5 (b)(2)


                                                       42
     Case 17-10679-LSS              Doc 270-2         Filed 09/02/20           Page 45 of 93
          Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 45 of 304
                                                                                                   Mad Catz, Inc.
                                       Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                  Global Transfer Pricing Services
                                                                                                  March25, 2015




KPMG was unable to identify any sufficiently comparable uncontrolled transactions. Therefore, the
analysis concluded that the CUP Method was less reliable than the CPM/TNMM to test the arm's
length nature of the intercompany sales of video game and personal computer accessories from MCIA
to MCI.

6.3.2.2     RPM
The RPM evaluates the arm's length nature of an intercompany transaction by reference to the gross
profit margins realized in comparable uncontrolled transactions. The RPM is generally most
applicable to transactions in which the reseller has not added substantial value by either physically
altering the property or using its intangible property before resale. MCI does not engage in functions
that significantly alter the products it sells, and therefore the RPM is potentially applicable for testing
this transaction. However, KPMG believes that a CPM/TNMM analysis with an OM PLI is a more
appropriate test as it provides for a like-kind analysis with the Company's transfer pricing policy and
results for this transaction. Specifically, as discussed above, the transfer pricing policy for MCI's
purchase of goods from MCIA is such that MCI should earn a set OM on the resale of goods purchased
from MCIA. The CPM/TNMM, which allows for an OM measure of profitability, was deemed to be
the most direct and reliable way to analyze this transaction.
MCI does not purchase products from third party vendors. Based on this fact KPMG was unable to
utilize an internal RPM.

6.3.2.3     C:.l'I..M
The CPLM is generally most applicable to transactions in which an entity performs value-added
activities such as manufacturing, assembly, or other production using goods purchased from related
parties before reselling to third parties. Neither MCIA nor MCI perform any value added activities
such as manufacturing or assembly. Therefore, KPMG was unable to identify either any internal or
external transactions that would provide gross cost plus markup measures that would be as reliable
as the results calculated using the CPM/TNMM.

6.3.2.4     .l'SM
Practitioners typically apply the PSM in cases in which transactions are too closely interrelated to
permit their separate evaluation, in cases in which each party contributes significant non-routine
property to the transactions, or in cases in which both parties share significant risks. Because the
intercompany sales of video game and personal computer accessories from MCIA to MCI does not
have any of these characteristics, KPMG has no reason to believe that the PSM would provide more
reliable results than the CPM/TNMM.




                                                    43
       Case 17-10679-LSS           Doc 270-2          Filed 09/02/20           Page 46 of 93
            Case 17-10679-KG        Doc 245-6        Filed 10/23/19          Page 46 of 304
                                                                                                   Mad Catz, Inc.
                                       Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                  Global Transfer Pricing Services
                                                                                                  March 25, 2015




6.4             Purchase of Mad Catz, Saitek, and Tritton branded products by
                MCI from MCIA, for resale to MCC
6.4.1           Selection of the CPMffNMM as Best Method
The CPM/TNMM determines whether the amount charged in a controlled transaction is arm's length
by comparing the tested party's financial results to those of uncontrolled taxpayers that engage in
similar activities under similar circumstances. Practitioners typically select the entity that performs
the simplest functions, which is generally the entity that does not own valuable intangible property or
other unique assets that distinguish it from potentially comparable uncontrolled firms, as the tested
party when applying the CPM/TNMM. 27 In addition, the application of the CPM/TNMM requires
that the tested party (i) has financial results that are clearly dependent upon related party transactions;
(ii) does not have income or other attributes that are expected to generate non-routine profits, and (iii)
has financial results that are not distorted by the impact of the successful or unsuccessful assumption
of risks during the examined period that would render it impossible to find reliable independent data.
MCIA distributes product to MCI, where MCI re-sells product at wholesale to MCC, and to third
parties in the U.S. market, and thereafter MCC re-sells product to third parties in the Canadian market.
KPMG analyzed the distribution functions of MCI and MCC separately and determined that both
MCI and MCC should be treated as tested parties as they are the least complex entities involved in
this transaction, with MCIA being the entrepreneurial entity in this transaction. This section includes
the analysis of the routine return for MCI's wholesale distribution activities. The analysis of MCC' s
routine return for distribution activities is not part of this planning report.
•    In terms of MCI's purchase of products from MCIA for further distribution to MCC, these
     functions are more narrowly defined than MCIA's. Specifically, MCI's activities are limited to
     the purchase and resale of video game accessories. Additionally, MCC purchases all of the
     products that it resells from MCI, and therefore its transfer pricing results are clearly dependent
     upon its intercompany purchases.
•    KPMG was able to identify a sufficient number of independent firms performing functions
     broadly similar to MCI's resale of product to MCC to perform financial ratio comparisons using
     the CPM/TNMM.
•    KPMG was unable to identify any other method under the §482 regulations or OECD guidelines
     that would provide more reliable results than the application of the CPM/TNMM using MCC as
     the tested party.

6.4.2           Evaluation of Alternative Transfer Pricing Methods

6.4.2.1         CUP Method
The CUP Method is applicable in cases in which sufficient information exists with respect to similar
uncontrolled transactions to determine if the price charged in a controlled transaction is arm's length.


27 Treas.   Reg. §1.482-5 (b)(2)


                                                    44
      Case 17-10679-LSS             Doc 270-2         Filed 09/02/20           Page 47 of 93
          Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 47 of 304
                                                                                                   Mad Catz, Inc.
                                       Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                  Global Transfer Pricing Services
                                                                                                  March 25, 2015




The application of the CUP Method generally requires detailed information about product-specific
prices in transactions between unrelated parties.
The Company does not maintain comparable agreements where third parties in the North American
region purchase products from MCI for resale purposes. Therefore, KPMG chose not to apply the
internal CUP method to assess MCI's sale of products to MCC.
KPMG was unable to identify any sufficiently comparable uncontrolled transactions. Therefore, the
analysis concluded that the CUP Method was less reliable than the CPM/TNMM to test the arm's
length nature of the intercompany sales of video game and personal computer accessories from MCI
to MCC.

6.4.2.2     lll.'JJ1
The RPM evaluates the arm's length nature of an intercompany transaction by reference to the gross
profit margins realized in comparable uncontrolled transactions. The RPM is generally most
applicable to transactions in which the reseller has not added substantial value by either physically
altering the property or using its intangible property before resale. MCI does not engage in functions
that significantly alter the products it sells, and therefore the RPM is potentially applicable for testing
this transaction. However, KPMG believes that a CPM/TNMM analysis with an OM PLI is a more
appropriate test as it provides for a like-kind analysis with the Company's transfer pricing policy and
results for this transaction. Specifically, as discussed above, the transfer pricing policy for MCC's
purchase of goods from MCI is such that MCC should first earn a set OM on the resale of goods
purchased from MCI, with MCI then earning a set OM on the resale of goods purchased from MCIA
for sale to MCC. The CPM/TNMM, which allows for an OM measure of profitability, was deemed
to be the most direct and reliable way to analyze this transaction.
MCI does not purchase products from third party vendors. Based on this fact KPMG was unable to
utilize an internal RPM.

6.4.2.3     (;J'J.,JJ1
The CPLM is generally most applicable to transactions in which an entity performs value-added
activities such as manufacturing, assembly, or other production using goods purchased from related
parties before reselling to third parties. Neither MCIA, MCI nor MCC perform any value added
activities such as manufacturing or assembly. Therefore, KPMG was unable to identify either any
internal or external transactions that would provide gross cost plus markup measures that would be
as reliable as the results calculated using the CPM/TNMM.

6.4.2.4     l'SJJ1
Practitioners typically apply the PSM in cases in which transactions are too closely interrelated to
permit their separate evaluation, in cases in which each party contributes significant non-routine
property to the transactions, or in cases in which both parties share significant risks. Because the
intercompany sales of video game and personal computer accessories from MCI to MCC does not
have any of these characteristics, KPMG has no reason to believe that the PSM would provide more
reliable results than the CPM/TNMM.


                                                    45
         Case 17-10679-LSS          Doc 270-2         Filed 09/02/20           Page 48 of 93
            Case 17-10679-KG        Doc 245-6        Filed 10/23/19          Page 48 of 304
                                                                                                   Mad Catz, Inc.
                                       Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                  Global Transfer Pricing Services
                                                                                                  March 25, 2015




6.5              Marketing and Management Services Performed by MCI
6.5.1        Selection of the CPMffNMM as Best Method
As discussed above, the CPM/TNMM determines whether the amount charged in a controlled
transaction is arm's length by comparing the tested party's financial results to those of uncontrolled
taxpayers that engage in similar activities under similar circumstances. Practitioners typically select
the entity that performs the simplest functions, which is generally the entity that does not own valuable
intangible property or other unique assets that distinguish it from potentially comparable uncontrolled
firms, as the tested party when applying the CPM/TNMM. 28 In addition, the application of the
CPM/TNMM requires that the tested party (i) has financial results that are clearly dependent upon
related party transactions; (ii) does not have income or other attributes that are expected to generate
non-routine profits, and (iii) has financial results that are not distorted by the impact of the successful
or unsuccessful assumption of risks during the examined period that would render it impossible to
find reliable independent data.
The marketing and management services provided by MCI satisfy the key requirements for selection
as the tested party. Specifically:
•       Based on the Company's representation MCI does not bear exchange rate risk related to the
        marketing services and management services it provides;
•       KPMG was able to identify a sufficient number of independent firms performing functions
        broadly similar to MCI's marketing functions and management functions to perform financial
        ratio comparisons using the CPM/TNMM; and
•       KPMG was unable to identify any other method under the §482 regulations or OECD guidelines
        that would provide more reliable results than the application of the CPM/TNMM using MCI as
        the tested party.

6.5.2        Evaluation of Alternative Methods

6.5.2.1          CUSP/CUP Method
Two types ofCUSPs/CUPs, internal and external, may be used to analyze intercompany transactions.
The internal CUSP/CUP compares transactions between the tested party and related party to
transactions between the tested party and unrelated parties. KPMG found that MCI does not have
comparable transactions with unrelated parties that would allow the use of the internal CUSP/CUP
method to determine an arm's-length charge. Additionally, MCI's foreign affiliates are not engaged
in any other service transactions with unrelated parties that could be used for the application of the
CUSP/CUP method. Thus, no further consideration is given to the use of internal CUSPs/CUPs in
the determination of the transfer prices for the controlled transactions involving the provision of these
services.

28
     Treas. Reg. § 1.482-5(b)(2).


                                                     46
     Case 17-10679-LSS             Doc 270-2         Filed 09/02/20           Page 49 of 93
          Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 49 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




In addition to the consideration of any internal CUSPs/CUPs, sufficiently comparable service
transactions between two arm's-length parties, neither of which are part of the Group (i.e., an external
CUSP/CUP), may be used for determining an arm's-length price if comparable public data is
available. As KPMG believes the CPM/TNMM to be a reliable approach for the analysis of this
intercompany service transaction, and because in our professional judgment the search for external
CUSP/CUP data would not yield reliable information with a reasonable level of effort, no additional
consideration was given to the use of this method.

6.5.2.2     GSMIRPM Method
The GSM/RPM method evaluates whether the amount charged in a controlled services transaction is
arm's-length by reference to the gross profit margin realized in comparable uncontrolled transactions.
This method typically is used in cases where a taxpayer performs services or functions in connection
with an uncontrolled transaction between a member of the controlled group and an uncontrolled
taxpayer. This method may be used where a controlled taxpayer renders services (agent services) to
another member of the controlled group in connection with a transaction between that other member
and an uncontrolled taxpayer. This method also may be used in cases where a controlled taxpayer
contracts to provide services to an uncontrolled taxpayer (intermediary function) and another member
of the controlled group actually performs a portion of the services provided.
In this case, MCI does not perform services in connection with an uncontrolled transaction between
a member of the controlled group and an uncontrolled taxpayer. In addition, as described in the
evaluation of the CUSP/CUP method, the Company's foreign entities do not engage third parties to
provide services that are substantially comparable to those provided by MCI. Accordingly, we did
not consider the internal GSM/RPM method to be the best method.
Further, the application of the external GSM/RPM method would require detailed information about
gross margins realized in transactions among unrelated third parties which perform functions and
assume risks comparable to the services performed by MCI. Services rendered in such uncontrolled
transactions must be identical or closely similar to those services that MCI performs for their foreign
affiliates. While the gross profit data for the comparable service providers may be publicly available,
it is not possible to reliably identify whether the accounting classifications between cost of services
and other expenses applied by the comparable companies are identical to MCI's classification of such
costs. Hence, the application of the external GSM/RPM method will not produce any more reliable
results than the application of the CPM/TNMM.
As such, KPMG did not determine the GSM/RPM to be the most reliable method to test the arm's-
length nature of the services transactions.

6.5.2.3     CSPL/CPLM Method
The CSPL/CPLM method evaluates whether the amount charged in a controlled services transaction
is arm's-length by reference to the gross services profit markup realized in comparable uncontrolled
transactions. The CSPL/CPLM method can use either external or internal comparable data.
The internal CSPL/CPLM method ordinarily applies in cases where the tested party provides the same
or similar services to both controlled and uncontrolled parties. The internal CSPL/CPLM cannot be


                                                   47
        Case 17-10679-LSS               Doc 270-2        Filed 09/02/20           Page 50 of 93
            Case 17-10679-KG            Doc 245-6       Filed 10/23/19          Page 50 of 304
                                                                                                      Mad Catz, Inc.
                                          Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                     Global Transfer Pricing Services
                                                                                                     March 25, 2015




applied for the intercompany provision of marketing and management services due to the absence of
internal comparable unrelated party transactions, as noted above. Additionally, the external
CSPL/CPLM requires availability of detailed and reliable data about third parties' gross margin
markups realized in their transactions with unrelated agents. KPMG did not apply the external
CSPL/CPLM as the most reliable method due to the lack of reliable gross profit data for the
comparable management and marketing service providers, as discussed above.

6.5.2.4         PSM
Practitioners typically apply the PSM in cases in which transactions are too closely interrelated to
permit their separate evaluation, in cases in which each party contributes significant non-routine
property to the transactions, or in cases in which both parties share significant risks. Because MCI's
provision of marketing and management services do not have any of these characteristics, KPMG has
no reason to believe that the PSM would provide more reliable results than those obtained through
the application of the CPM/TNMM.

6.6             The License of IP by MCI to MCIA
6.6.1           Selection of the CUT/CUP Method as the Best Method
The CUT/CUP method determines whether the amount charged in a controlled transaction is arm's
length by comparing the royalty payment at issue with royalty rates found in comparable transactions
among unrelated third parties. The application of the CUT/CUP method requires that (i) there are
comparable third party agreements covering intangible property that is similar to that being
transferred in the controlled transaction and (ii) that the controlled and comparable transactions have
consistent value/profit potential. 29
The comparability requirements for a reliable application of the CUT/CUP method are most likely
met when an entity in the Group transacts with an arm's length party in a sufficiently comparable
manner, in all respects, to a controlled transaction, i.e., an internal CUT/CUP.
Treas. Reg. § 1.482-l(d)(l) presents factors affecting comparability. Treas. Reg. § l.482-
4(c)(2)(iii)(B)(2) provides factors specific to transactions involving intangible property. These
factors include:
•      Terms of the transfer (exclusive v. nonexclusive right to exploit intangibles, geographic area in
       which intangible is exploited, and restrictions on use (e.g. restrictions relating to customer
       base/sales channel));
•      Stage of development of intangible (e.g., ready to use or requires further development by the
       licensee);
•      Rights to receive updates, revisions, or modifications of the intangible;
•      Uniqueness of the property and the period for which it remain unique (e.g., if protected by patent,
       date of expiration of patent);


29   Reg. Sec. l.482-4(c)(2)(iii)(A).


                                                       48
         Case 17-10679-LSS            Doc 270-2          Filed 09/02/20           Page 51 of 93
           Case 17-10679-KG           Doc 245-6         Filed 10/23/19          Page 51 of 304
                                                                                                      Mad Catz, Inc,
                                          Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                     Global Transfer Pricing Services
                                                                                                     March 25, 2015




•      Duration of the license and any termination or renegotiation rights;
•      Functions to be performed by the transferor and the transferee, such as marketing support,
       technical assistance (e.g. implementing manufacturing process, assistance with design of
       plant/equipment), other ancillary services provided by licensor (e.g. training), R&D services to
       be provided or paid for by licensee;
•      Economic and product liability and other risks assumed by the licensee (e.g., indemnification
       provisions); and
•      Existence and extent of any collateral transactions or ongoing business relationships between the
       licensor and licensee.
Chapter III of the OECD Guidelines discusses the five factors that should be considered in a
comparability analysis:
•      Characteristics of the property or services
•      Functional analysis
•      Contractual terms
•      Economic circumstances
•      Business strategies
Additionally, Chapter VI provides that in order to determine arm's length conditions for the
use or transfer of intangibles it is important to consider as part of the comparability and
functional analysis:
•      The identification of specific intangibles;
•      The legal ownership of intangibles;
•      The contributions of MNE group members to their development, enhancement, maintenance,
       protection and exploitation; and
•      The nature of the controlled transactions involving intangibles including the manner in which
       such transactions contribute to the creation ofvalue. 30

6.6.1.1        Internal CUTs/CUPs

The Company provided KPMG with a listing of 70 agreements between MCI or its related parties
and third parties in connection with the use of the third party IP.
KPMG reviewed the 70 agreements qualitatively to determine whether the agreements not
only provided a license of intangibles similar to those transferred from MCI to MCIA, but



30
     OECD Guidelines, para. 6.4


                                                       49
     Case 17-10679-LSS             Doc 270-2         Filed 09/02/20           Page 52 of 93
          Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 52 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




that they also had similar terms and conditions. KPMG rejected all 70 agreements based on
the following reasons:
•   Licensee performs different activities, such as provision of customer services, after sale services,
    additional marketing activities;
•   Licensee manufactures, distributes and promotes software products;
•   Licensed Property primarily consists of non-trademark IP, such as technology patents;
•   Licensee is required to sell through specified distribution channels;
•   Licensor provides supplies (e.g., chips) to the licensee;
•   The agreement represented a transaction other than a license of IP (e.g. a tangible goods
    distribution agreement); and
•   Licensed Property includes pictorial representations or character likenesses
KPMG found that no agreements were comparable to the agreement between MCI and MCIA based
on the aforementioned reasons.

6.6.1.2     External CUTs/CUPs

As comparable internal agreements were not available KPMG performed a search for comparable
third party agreements using the CUT/CUP method. Given the availability of comparable third party
agreements KPMG selected the CUT/CUP as the best method for the analysis of this transaction.

6.6.2     Evaluation of Alternative Methods

6.6.2.1     CPL,~


The CPLM compares the costs associated with, and the gross cost plus mark-up earned in, a controlled
transaction, such as manufacturing services, and a comparable uncontrolled transaction. Given that
the transaction under analysis involves the licensing of intangible assets, the application of the CPLM
would not be possible. Therefore, no further consideration was given to the use of this method.

6.6.2.2     JJ.l:'~


The RPM is used when a product or service has been purchased and resold without substantial
transformation. As the transaction under analysis involves the licensing of intangible assets, RPM
was not considered an appropriate method.

6.6.2.3     p~~


The profit split methods are generally used either when both parties contribute valuable intangible
property or when there is a systematic sharing of risk. In this case, both parties have valuable
intellectual property and as such the PSM was considered as a possible method. However, since we

                                                   50
        Case 17-10679-LSS          Doc 270-2         Filed 09/02/20           Page 53 of 93
          Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 53 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




were able to identify comparable uncontrolled transactions, and the CUT/CUP is considered a more
direct and reliable methodology we did not believe the PSM would provide a more reliable result than
the CUT/CUP. Therefore, neither a comparable nor a residual profit split analysis was selected to
analyze this transaction.

6.6.2.4     CPMffNMM

An application of the CPM/TNMM requires a comparability assessment between the tested party and
the independent companies. Given the nature of the licensed intangibles, as well as the specific
circumstances surrounding this transaction, KPMG had no reason to believe that the CPM/TNMM
would be more reliable than an application of the CUT/CUP method. Therefore, no further
consideration was given to the use of this method.

6. 7        R&D Services performed by MCE and MCTD
6.7.1     Selection of the TNMM as Best Method
The TNMM evaluates the arm's-length character of a controlled transaction based upon an objective
measure of profitability derived from uncontrolled taxpayers that engage in similar business activities
under similar circumstances. The arm's-length result is determined based upon the operating profit
that the "tested party" would have earned on related-party transactions if its net margin was equivalent
to those of the uncontrolled taxpayers'. When the transactional net margin method is used to
determine an arm's-length standard among related parties, the financial data of one of the related
parties is evaluated relative to comparable independent firms. Therefore, it is necessary to select one
of the related parties that engage in the intra-group transactions as the "tested party."
The tested party should usually be the entity whose functions are the easiest to identify and evaluate.
Typically, this will be the entity that does not own and employ any valuable, non-routine intangible
assets. Equally important, the tested party ought to be the company for which more reliable data on
comparable companies is available. Therefore, the tested party is usually the party that performs the
less complex set of functions, and/or utilizes the less valuable intangible assets (or none at all).
The R&D services provided by MCE and MCTD satisfy the key requirements for selection of each
entity as the tested party. Specifically:
•   Based on the Company's representation MCE and MCTD do not bear exchange rate risk related
    to the R&D services provided;
•   KPMG was able to identify a sufficient number of independent firms performing functions
    broadly similar to MCE and MCTD's R&D functions to perform financial ratio comparisons
    using the TNMM; and
•   KPMG was unable to identify any other method under the OECD guidelines that would provide
    more reliable results than the application of the TNMM using MCE and MCTD as the tested
    party.




                                                   51
     Case 17-10679-LSS             Doc 270-2         Filed 09/02/20           Page 54 of 93
          Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 54 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




6. 7.2    Evaluation of Alternative Methods

6.7.2.1     CUP Method
Two types of CUPs, internal and external, may be used to analyze intercompany transactions. The
internal CUP compares transactions between the tested party and related party to transactions between
the tested party and unrelated parties. KPMG found that MCE and MCTD do not have comparable
transactions with unrelated parties that would allow the use of the internal CUP method to determine
an arm's-length charge. Additionally MCE and MCTD are not engaged in any other service
transactions with unrelated parties that could be used for the application of the CUP method. Thus,
no further consideration is given to the use of internal CUPs in the determination of the transfer prices
for the controlled transactions involving the provision of these services.
In addition to the consideration of any internal CUPs, sufficiently comparable service transactions
between two arm's-length parties, neither of which are part of the Group (i.e., an external CUP), may
be used for determining an arm's-length price if comparable public data is available. As KPMG
believes the TNMM to be a reliable approach for the analysis of this intercompany service transaction,
and because in our professional judgment the search for external CUP data would not yield reliable
information with a reasonable level of effort, no additional consideration was given to the use of this
method.

6.7.2.2     RPM Method
The RPM method evaluates whether the amount charged in a controlled services transaction is arm's-
length by reference to the gross profit margin realized in comparable uncontrolled transactions. This
method typically is used in cases where a taxpayer performs services or functions in connection with
an uncontrolled transaction between a member of the controlled group and an uncontrolled taxpayer.
This method may be used where a controlled taxpayer renders services (agent services) to another
member of the controlled group in connection with a transaction between that other member and an
uncontrolled taxpayer. This method also may be used in cases where a controlled taxpayer contracts
to provide services to an uncontrolled taxpayer (intermediary function) and another member of the
controlled group actually performs a portion of the services provided.
In this case MCE and MCTD do not perform services in connection with an uncontrolled transaction
between a member of the controlled group and an uncontrolled taxpayer. In addition, as described in
the evaluation of the CUP method, the Company's foreign entities do not engage third parties to
provide services that are substantially comparable to those provided by MCE and MCTD.
Accordingly, we did not consider the internal RPM method to be the best method.
Further, the application of the external RPM method would require detailed information about gross
margins realized in transactions among unrelated third parties which perform functions and assume
risks comparable to the services performed by MCE and MCTD. Services rendered in such
uncontrolled transactions must be identical or closely similar to those services that MCE and MCTD
perform for their foreign affiliates. While the gross profit data for the comparable service providers
may be publicly available, it is not possible to reliably identify whether the accounting classifications
between cost of services and other expenses applied by the comparable companies are identical to



                                                   52
      Case 17-10679-LSS             Doc 270-2         Filed 09/02/20           Page 55 of 93
          Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 55 of 304
                                                                                                   Mad Catz, Inc.
                                       Transfer Pricing Planning Study for the Taxable Year Ended March 3 I, 2015
                                                                                  Global Transfer Pricing Services
                                                                                                  March 25, 2015




MCE and MCTD classification of such costs. Hence, the application of the external RPM method
will not produce any more reliable results than the application of the TNMM.
As such, KPMG did not determine the RPM to be the most reliable method to test the arm's-length
nature of the R&D services transactions.

6.7.2.3     CPLM Method
The CPLM method evaluates whether the amount charged in a controlled services transaction is
arm's-length by reference to the gross services profit markup realized in comparable uncontrolled
transactions. The CPLM method can use either external or internal comparable data.
The internal CPLM method ordinarily applies in cases where the tested party provides the same or
similar services to both contro!!ed and uncontrolled parties. The internal CPLM cannot be applied
for the intercompany provision of R&D services due to the absence of internal comparable unrelated
party transactions, as noted above. Additionally, the external CPLM requires availability of detailed
and reliable data about third parties' gross margin markups realized in their transactions with
unrelated agents. KPMG did not apply the external CPLM as the most reliable method due to the
lack of reliable gross profit data for the comparable R&D, as discussed above.

6.7.2.4     PSM
Practitioners typically apply the PSM in cases in which transactions are too closely interrelated to
permit their separate evaluation, in cases in which each party contributes significant non-routine
property to the transactions, or in cases in which both parties share significant risks. Because MCE
and MCTD's provision of R&D services do not have any of these characteristics, KPMG has no
reason to believe that the PSM would provide more reliable results than those obtained through the
application of the TNMM.

6.7.2.5     Unspecified Methods
In addition to the specified methods described above, the OECD Guidelines also suggest an
application of an unspecified method if such a method will provide the most reliable measure of an
arm's-length result under the best method rule. As with any method, an unspecified method may only
be applied if it provides the most reliable measure of an arm's-length result. In establishing whether
a controlled transaction achieved an arm's-length result, an unspecified method should take into
account the general principle that uncontrolled taxpayers evaluate the terms of a transaction by
considering the realistic alternatives to that transaction, and only enter into a particular transaction if
none of the alternatives is preferable. Since KPMG was able to reliably apply the TNMM to evaluate
the arm's-length nature ofMCE and MCTD's R&D services, KPMG did not consider the application
of any unspecified methods.

6.8         Purchase of Mad Catz, Saitek, and Tritton branded products by




                                                    53
     Case 17-10679-LSS            Doc 270-2          Filed 09/02/20           Page 56 of 93
          Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 56 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




            MCJ and MCTD from MCIA
6.8.1       Selection of the TNMM as Best Method
The TNMM evaluates the arm's-length character of a controlled transaction based upon an objective
measure of profitability derived from uncontrolled taxpayers that engage in similar business activities
under similar circumstances. The arm's-length result is determined based upon the operating profit
that the "tested party" would have earned on related-party transactions if its net margin was equivalent
to those of the uncontrolled taxpayers'. When the transactional net margin method is used to
determine an arm's-length standard among related parties, the financial data of one of the related
parties is evaluated relative to comparable independent firms. Therefore, it is necessary to select one
of the related parties that engage in the intra-group transactions as the "tested party."
The tested party should usually be the entity whose functions are the easiest to identify and evaluate.
Typically, this will be the entity that does not own and employ any valuable, non-routine intangible
assets. Equally important, the tested party ought to be the company for which more reliable data on
comparable companies is available. Therefore, the tested party is usually the party that performs the
less complex set of functions, and/or utilizes the less valuable intangible assets (or none at all).
In this case, MCJ and MCTD satisfy the key requirements for selection as the tested party.
Specifically:
•   MCJ and MCTD perform more narrowly defined and simpler range of functions than MCIA;
    specifically, their activities are limited to the purchase and resale of video game accessories.
•   MCJ and MCTD purchase all of the products that they resells from MCIA, and therefore their
    transfer pricing results are clearly dependent upon its intercompany purchases.
•   KPMG was able to identify a sufficient number of independent firms that perform functions
    broadly similar to MCJ and MCTD's distribution functions to perform financial ratio comparisons
    using the TNMM.
•   KPMG was unable to identify any other method under the OECD Guidelines that would provide
    more reliable results than the application of the TNMM using MCJ and MCTD as the tested party.

6.8.2       Evaluation of Alternative Transfer Pricing Methods

6.8.2.1     CUP Method
The CUP Method is applicable in cases in which sufficient information exists with respect to similar
uncontrolled transactions to determine ifthe price charged in a controlled transaction is arm's length.
The application of the CUP Method generally requires detailed information about product-specific
prices in transactions between unrelated parties; and this method is a particularly reliable method
when an independent enterprise sells the same product as is sold between two associated enterprises.
Neither MCIA nor MCJ or MCTD maintain comparable agreements with third parties for the sale or
purchase products respectively. Therefore, KPMG chose not to apply the internal CUP method to
assess this transaction.


                                                    54
     Case 17-10679-LSS              Doc 270-2         Filed 09/02/20           Page 57 of 93
          Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 57 of 304
                                                                                                   Mad Catz, Inc.
                                       Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                  Global Transfer Pricing Services
                                                                                                  March 25, 2015




KPMG was unable to identify any sufficiently comparable uncontrolled transactions. Therefore, the
analysis concluded that the CUP Method was less reliable than the TNMM to test the arm's length
nature of the purchase of video game and personal computer accessories by MCJ and MCTD from
MCIA.

6.8.2.2     lll.'JJ:l
The RPM evaluates the arm's length nature of an intercompany transaction by reference to the gross
profit margins realized in comparable uncontrolled transactions. The RPM is generally most
applicable to transactions in which the reseller has not added substantial value by either physically
altering the property or using its intangible property before resale. MCJ does not engage in functions
that significantly alter the products it sells, and therefore the RPM is potentially applicable for testing
this transaction. However, KPMG believes that a TNMM analysis with an OM PLI is a more
appropriate test as it provides for a like-kind analysis with the Company's transfer pricing policy and
results for this transaction. Specifically, as discussed above, the transfer pricing policy for MCJ and
MCTD's purchase of goods from MCIA is such that MCJ and MCTD should earn a set OM on the
resale of goods purchased from MCIA. The TNMM, which allows for an OM measure of profitability,
was deemed to be the most direct and reliable way to test this transaction.
MCJ and MCTD do not purchase products from third party vendors. Based on this fact KPMG was
unable to utilize an internal RPM.

6.8.2.3     (;]'l,JJ:[

The CPLM is generally most applicable to transactions in which an entity performs value-added
activities such as manufacturing, assembly, or other production using goods purchased from related
parties before reselling to third parties. MCIA, MCJ and MCTD do not perform any value added
activities such as manufacturing or assembly. Therefore, KPMG was unable to identify either any
internal or external transactions that would provide gross cost plus markup measures that would be
as reliable as the results calculated using the TNMM.

6.8.2.4     PSJJ:l
Practitioners typically apply the PSM in cases in which transactions are too closely interrelated to
permit their separate evaluation, in cases in which each party contributes significant non-routine
property to the transactions, or in cases in which both parties share significant risks. Because the
intercompany sale of video game and personal computer accessories from MCIA to MCJ and MCTD
do not have any of these characteristics, KPMG has no reason to believe that the PSM would provide
more reliable results than the TNMM.




                                                    55
       Case 17-10679-LSS             Doc 270-2         Filed 09/02/20           Page 58 of 93
         Case 17-10679-KG            Doc 245-6        Filed 10/23/19          Page 58 of 304                          •'
                                                                                                    Mad Catz, Inc.
                                        Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                   Global Transfer Pricing Services
                                                                                                   March 25, 2015




7            Economic Analysis

7.1          Purchase of Mad Catz, Saitek, and Tritton branded products by
             MCI from MCIA
7.1.1        Overview
The CPM/TNMM involves constructing an arm's length range of profitability by reference to the
financial results achieved by a set of independent companies broadly comparable to MCI. The
CPM/TNMM defines broad comparability based on functions, markets, and risks. Thus, KPMG
performed a search for North American companies that perform functions, serve markets, and bear
risks similar to those of MCI in its purchase of Mad Catz, Saitek, and Tritton branded products from
MCIA.

7.1.2        Selection of the PLI
PLis can generally be divided into two categories:
•     Rates of return, which measure profits (a flow) as a percent of some measure of assets (a stock).
      The most common such measure is the return on assets, which is defined as operating profits
      divided by operating assets.
•     Margin ratios that measure profits (a flow) as a percent of another flow (e.g., sales, cost of sales,
      operating expenses).
Rates of return are generally used when there are significant differences in turnover among the various
CPM/TNMM comparables and/or the tested party. Rates of return would therefore be used in
comparing firms in different industries or performing different functions with different asset
requirements. Margin measures are generally used when there is reasonable confidence that either
turnover ratios are relatively similar within the CPM/TNMM sample (or that reliable adjustments can
be made to reflect any differences) and when there are concerns about the ability to measure or
allocate assets values accurately.
Given that both the comparables and MCI carry out standard distribution functions that do not require
significant fixed assets, KPMG determined that margin measures are more appropriate than rate of
return measures in this analysis. OM is used as a PLI as MCI's cost of sales and operating expenses
are directly affected by the transfer prices paid and in applying a PLI to the tested party, the
denominator or base of the PLI should not be influenced by controlled transactions.

7.1.3        Use of Multi-Year Data
KPMG selected independent companies during 2011-2013 period. KPMG relied upon multi-year data
to mitigate the impact of individual year fluctuations in operating profit that are unrelated to transfer
pricing.




                                                      56
         Case 17-10679-LSS                  Doc 270-2           Filed 09/02/20            Page 59 of 93
           Case 17-10679-KG                 Doc 245-6          Filed 10/23/19           Page 59 of 304
                                                                                                            Mad Catz, Inc.
                                                Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                           Global Transfer Pricing Services
                                                                                                           March25, 2015




7.1.4           Comparable Company Search Strategy
KPMG used its Interpreter® transfer pricing software to identify potentially comparable companies
that perform business to business distribution activities for this analysis. 31 Specifically, KPMG used
Interpreter® to access the October 16, 2014 version of the Comp us tat database of North American
companies.

7.1.4.1         SIC Code Selection
KPMG began the search by reviewing North American SIC codes. The SIC system is a numerical
system that the Office of Management and Budget established to classify businesses by industry.
Each SIC code contains a brief industry description including the types of companies included in the
classification.
KPMG used Interpreter® to identify companies with business activities classified under the following
primary SIC codes for distribution activities:
            •    5045:   Computer and Computer Peripheral Equipment and Software
            •    5063:   Electrical Apparatus and Equipment Wiring Supplies, and Construction Materials
            •    5064:   Electrical Appliances, Television and Radio Sets
            •    5065:   Electronic Parts and Equipment, Not Elsewhere Classified
            •    5091:   Sporting and Recreational Goods and Supplies
            •    5092:   Toys and Hobby Goods and Supplies
            •    5093:   Scrap and Waste Materials
            •    5094:   Jewelry, Watches, Precious Stones, and Precious Metals
            •    5099:   Durable Goods, Not Elsewhere Classified
This search identified 73 potentially comparable North American companies. KPMG then performed
certain quantitative and qualitative screens to select a final set of comparable firms. The figure below
illustrates the search process.




31
     Interpreter® is KPMG's integrated electronic tool for performing transfer-pricing analyses.


                                                              57
       Case 17-10679-LSS            Doc 270-2          Filed 09/02/20           Page 60 of 93
         Case 17-10679-KG           Doc 245-6         Filed 10/23/19          Page 60 of 304
                                                                                                    Mad Catz, Inc.
                                        Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                   Global Transfer Pricing Services
                                                                                                   March 25, 2015




                          Figure 12: Comparable Company Search Process




7.1.4.2      Quantitative Screening
The quantitative screening process eliminates those companies whose financial data is inadequate or
suggests the presence of functions significantly different from those of MCI. KPMG evaluated the
potentially comparable companies using the following quantitative screen:
    Insufficient Financial Data:
    The profits of comparable uncontrolled parties should be determined using a sufficient period of
    time "to reasonably measure returns" to those parties. Our analysis is based on data averaged over
    three years, the taxable year at issue and the two preceding years. Companies that did not report
    three years of financial data were excluded from the initial set of potentially comparable firms.


After applying the quantitative screens, 38 companies out of73 failed the insufficient financial data
test leaving 35 companies to review qualitatively.

7.1.4.3      Qualitative Screening
To assess the comparability between the remammg independent companies and MCI, KPMG
reviewed the potentially comparable firms' business descriptions using Compustat, Factiva, and the
companies' Securities and Exchange Commissions ("SEC") Forms 10-K and annual reports.
Specifically, KPMG attempted to identify companies engaging in standard distribution activities that
do not perform significant value-added or after-sale services. KPMG eliminated companies that
perform functions, serve markets, and bear risks significantly different from those of MCI from the
comparable set. The reasons for exclusion include:
•     Distribution of different nature of products
•     Provision of engineering and design activities
•     Engagement in manufacturing activities
•     Engagement in direct marketing activities
After the qualitative review, 27 companies out of the remaining 35 were rejected, leaving eight
companies in our final set.


                                                      58
        Case 17-10679-LSS         Doc 270-2         Filed 09/02/20           Page 61 of 93
         Case 17-10679-KG        Doc 245-6         Filed 10/23/19          Page 61of304
                                                                                                 Mad Catz, Inc.
                                     Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                Global Transfer Pricing Services
                                                                                                March 25, 2015




Table 6 business distribution activities broadly comparable to those of MCI.
                         Table 6: Comparable North American Firms
                                CDW CORP
                                GRAINGER (WW) INC
                                HD SUPPLY HOLDINGS INC
                                INGRAM MICRO INC
                                POOL CORP
                                TECH DATA CORP
                                UNITED STA TIONERS INC
                                WIRELESS XCESSORIES GRP INC

Appendix D summarizes the resuits of the screening process. Appendix E provides short business
descriptions and Appendix F contains selected financial data for the final set of independent
companies.

7.1.5      Search Results

In our economic analysis, we attempted to find companies in North America that performed activities
comparable to MCI's distribution activities. The table below shows the range of results established
by the comparable companies along with the results of each individual comparable.

    Table 7: Interquartile Range of Operating Margins for Comparable North American
                                     Distribution Firms
                                                          Fiscal Year Ended
                                                                               Weighted
                 Company                            2011      2012        2013
                                                                                Avera e

  CDW CORP                                                4.0%            4.9%           5.0%            4.7%
  GRAINGER (W W) INC                                     11.5%           13.3%          13.8%           12.9%
  HD SUPPLY HOLDINGS INC                                  0.7%            2.3%           4.1%            2.5%
  INGRAM MICRO INC                                        1.4%            1.3%           1.3%            1.3%
  POOL CORP                                               6.3%            7.1%           7.8%            7.1%
  TECH DATA CORP                                          1.4%            1.3%           1.1%            1.3%
  UNITED STATIONERS INC                                   4.1%            4.0%           4.1%            4.1%
  WIRELESS XCESSORIES GRP INC                            -0.3%           -0.7%           2.0%            0.7%

 Minimum                                                 -0.3%           -0.7%           1.1%            0.7%
 25th percentile                                          1.0%            1.3%           1.6%            1.3%
 501h percentile                                          2.7%            3.1%           4.1%            3.3%
 75th percentile                                          5.2%            6.0%           6.4%            5.9%
 Maximum                                                 11.5%           13.3%          13.8%           12.9%




                                                  59
    Case 17-10679-LSS           Doc 270-2        Filed 09/02/20           Page 62 of 93
      Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 62 of 304
                                                                                               Mad Catz, Inc.
                                   Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                              Global Transfer Pricing Services
                                                                                              March 25, 2015




KPMG determined that the interquartile range of the three-year (2011-2013) weighted average OMs
of comparable distribution firms in North America is between 1.3 percent and 3.3 percent, with a
median of 5.9 percent. KPMG recommends that the OM earned by MCI falls within the interquartile
range above for its distribution activities to the U.S. market.




                                                60
        Case 17-10679-LSS          Doc 270-2         Filed 09/02/20           Page 63 of 93
         Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 63 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




7.2        Purchase of Mad Catz, Saitek, and Tritton branded products by
           MCI from MCIA for resale to MCC
7.2.1      Overview
Similar to section 7.1.1 above, KPMG chose the CPM/TNMM with an OM PLI, and MCI as the
tested party to assess MCI's sale of products to MCC for further distribution into the Canadian
Market. Please refer to section 7 .1.1 for further details.

7.2.2      Use of Multi-Year Data
KPMG selected independent companies during 2011-2013 period. KPMG relied upon multi-year data
to mitigate the impact of individual year fluctuations in operating profit that are unrelated to transfer
pricing.

7.2.3      Comparable Company Search Strategy
KPMG used the same search strategy outlined above in section 7.1 to identify potentially comparable
companies for this analysis.

7.2.4      Search Results
Table 8 presents the eight North American companies that KPMG concluded perform business to
business distribution activities comparable to those of MCI.
                          Table 8: Comparable North American Firms
                               CDW CORP
                                GRAINGER (W W) INC
                                HD SUPPLY HOLDINGS INC
                                INGRAM MICRO INC
                                POOL CORP
                                TECH DATA CORP
                                UNITED STA TIONERS INC
                                WIRELESS XCESSORIES GRP INC


Appendix D summarizes the results of the screening process. Appendix E provides short business
descriptions and Appendix F contains selected financial data for the final set of independent
companies.




                                                   61
    Case 17-10679-LSS            Doc 270-2         Filed 09/02/20           Page 64 of 93
       Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 64 of 304
                                                                                                Mad Catz, Inc.
                                    Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                               Global Transfer Pricing Services
                                                                                               March 25, 2015




In our economic analysis, we attempted to find companies in North America that performed activities
comparable to MCI's distribution activities. The table below shows the range ofresults established
by the comparable companies along with the results of each individual comparable.

    Table 9: Interquartile Range of Operating Margins for Comparable North American
                                     Distribution Firms
                                                          Fiscal Year Ended
                                                                               Weighted
                 Company                            2011      2012        2013
                                                                                Avera e

  CDW CORP                                                4.0%           4.9%           5.0%            4.7%
  GRAINGER (WW) INC                                      11.5%          13.3%          13.8%           12.9%
  HD SUPPLY HOLDINGS INC                                  0.7%           2.3%           4.1%            2.5%
  INGRAM MICRO INC                                        1.4%           1.3%           1.3%            1.3%
  POOL CORP                                               6.3%           7.1%           7.8%            7.1%
  TECH DA TA CORP                                         1.4%           1.3%           1.1%            1.3%
  UNITED STATIONERS INC                                   4.1%           4.0%           4.1%            4.1%
  WIRELESS XCESSORIES GRP INC                            -0.3%          -0.7%           2.0%            0.7%

 Minimum                                                 -0.3%          -0.7%            1.1%           0.7%
 25 1h percentile                                         1.0%           1.3%            1.6%           1.3%
 soth percentile                                          2.7%           3.1%            4.1%           3.3%
 75th percentile                                          5.2%           6.0%            6.4%           5.9%
 Maximum                                                 11.5%          13.3%           13.8%          12.9%

KPMG determined that the interquartile range of the three-year (2011-2013) weighted average OMs
of comparable distribution firms in North America is between 1.3 percent and 3.3 percent, with a
median of 5.9 percent. KPMG recommends that the OM earned by MCI falls within the interquartile
range above for its distribution activities to MCC.




                                                 62
        Case 17-10679-LSS             Doc 270-2        Filed 09/02/20           Page 65 of 93
           Case 17-10679-KG           Doc 245-6       Filed 10/23/19          Page 65 of 304
                                                                                                    Mad Catz, Inc.
                                        Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                   Global Transfer Pricing Services
                                                                                                   March 25, 2015




7.3            Provision of Marketing Services by MCI to MCIA related to
               Saitek branded products
7.3.1          Overview
MCI provides certain marketing services to MCIA, for which, KPMG selected the CPM/TNMM as
the best method to test the arm's-length nature of the markup received by MCI for the provision of
the marketing services. KPMG performed a search for North American companies that perform
functions, serve markets, and bear risks similar to those of MCI marketing services.

7.3.2          Selection of the PLI
PLis can genera!!y be divided into two categories:
•   Rates of return, which measure profits (a flow) as a percent of some measure of assets (a stock).
    The most common such measure is the return on assets, which is defined as operating profits
    divided by operating assets.
•   Margin ratios that measure profits (a flow) as a percent of another flow (e.g., sales, cost of sales,
    operating expenses).
Rates ofreturn are generally used when there are significant differences in turnover among the various
CPM/TNMM comparables and/or the tested party. Rates of return would therefore be used in
comparing firms in different industries or performing different functions with different asset
requirements. Margin measures are generally used when there is reasonable confidence that either
turnover ratios are relatively similar within the CPM/TNMM sample (or that reliable adjustments can
be made to reflect any differences) and when there are concerns about the ability to measure or
allocate assets values accurately.
In this case, the particular CPM/TNMM PLI used was the NCP markup. The NCP markup is defined
as operating profit (pre-tax and pre-interest) divided by the sum of (1) cost of goods sold and (2)
selling, general, and administrative expenses. The NCP markup is a good choice for the rendering of
services since the regulations regarding services are written in terms of mark up over costs. In
addition, the NCP markup is not distorted by misclassification of specific costs as part of cost of sales
or operating expenses.

7 .3.2.1       Comparable Company Search Strategy
KPMG used its Interpreter® transfer pricing software to identify potentially comparable companies
for this analysis. Specifically, KPMG used Interpreter® to access the October 16, 2014 version of
Compustat database of North American companies.

7.3.2.2        SIC Code Selection
KPMG used Interpreter® to identify companies with business activities classified under the following
primary SIC codes for Marketing Services:
           •   7310 General Advertising Services


                                                     63
     Case 17-10679-LSS              Doc 270-2         Filed 09/02/20           Page 66 of 93
          Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 66 of 304
                                                                                                   Mad Catz, Inc.
                                       Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                  Global Transfer Pricing Services
                                                                                                  March 25, 2015




          •    7311-Advertising Agencies
          •    7312-0utdoor Advertising Services
          •    7313-Radio, Television, and Publishers' Advertising Representatives 7319 Advertising,
               Nowhere else classified
          •    7380 Miscellaneous Services
          •    7389 General Business services, Nowhere else classified
          •    87 41- Management Services
          •    8742-Management Consulting Services
          •    8743-Public Relation Services
This search identified 152 potentially comparable North American companies. KPMG then
performed certain quantitative and qualitative screens to select a final set of comparable firms. The
figure below illustrates the search process.


                          Figure 13: Comparable Company Search Process




7.3.2.3       Quantitative Screening
The quantitative screening process eliminates those companies whose financial data is inadequate or
suggests the presence of functions significantly different from those of MCI. KPMG evaluated the
potentially comparable companies using the following quantitative screens:
 Insufficient Financial Data:
 The profits of comparable uncontrolled parties should be determined using a sufficient period of
 time "to reasonably measure returns" to those parties. Our analysis is based on data averaged over
 three years, the taxable year at issue and the two preceding years. Companies that did not report
 three years of financial data were excluded from the initial set of potentially comparable firms.




                                                    64
         Case 17-10679-LSS              Doc 270-2         Filed 09/02/20           Page 67 of 93
1
           Case 17-10679-KG            Doc 245-6         Filed 10/23/19          Page 67 of 304
                                                                                                       Mad Catz, Inc.
                                           Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                      Global Transfer Pricing Services
                                                                                                      March 25, 2015




     Research and Development Expenditures:
     Significant R&D expenditures may indicate the presence of valuable intangible property. Such an
     element would affect the firm's return and empirically compromise the return associated with a
     routine function, such as provision of marketing services. Therefore, companies were rejected if
     they reported R&D expenditures greater than three percent of total sales based on a sales-weighted
     average of the year at issue and the two preceding years.
     Inventory:
     Existence of significant inventory may indicate that the entity engages in significant activities
     involving product sales. Specifically, high presence of inventory is common for manufacturing or
     distribution entities. Therefore companies were rejected if they reported inventory levels that were
     greater than fifteen percent total sales based on a sales-weighted average of the year at issue and
     the two preceding years.
    After applying the quantitative screens, 85 companies out of 152 failed at least one of the tests, leaving
    67 companies to review qualitatively.

    7.3.2.4    Qualitative Screening
    To assess the comparability between the remammg independent companies and MCI, KPMG
    reviewed the potentially comparable firms' business descriptions using Compustat, Factiva, and the
    companies' SEC Forms IOK and annual reports. Specifically, KPMG attempted to identify
    companies engaging in provision of services similar to MCI provision of marketing services. KPMG
    eliminated companies that perform functions, serve markets, and bear risks significantly different
    from those of MCI in its provision of marketing services from the comparable set.
    After the qualitative review, 59 companies out of the remaining 67 were rejected, leaving eight
    companies in our final set.
    Table I 0 presents the 8 North American companies that KPMG concluded provide marketing services
    broadly comparable to those of MCI.
                 Table 10: Comparable North American Marketing Service Providers
                                  CONVERGYS CORP
                                  INTERPUBLIC GROUP OF COS
                                  MDC PARTNERS INC
                                  OMNICOM GROUP
                                  PUBLICIS GROUPE SA -ADR
                                  SPAR GROUP INC
                                  TELETECH HOLDINGS INC
                                  WPPPLC-ADR

    Appendix G summarizes the results of the screening process. Appendix H provides short business
    descriptions and Appendix I contains income statement and balance sheet for the final set of
    independent companies.




                                                        65
    Case 17-10679-LSS           Doc 270-2         Filed 09/02/20           Page 68 of 93
       Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 68 of 304
                                                                                               Mad Catz, Inc.
                                   Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                              Global Transfer Pricing Services
                                                                                              March 25, 2015




7.3.2.5    Search Results

In our economic analysis, we attempted to find companies in North America that performed services
comparable to MCI's marketing services. The tables below show the range of results established by
the comparable companies along with the results of each individual comparable.

  Table 11: Interquartile Range of Net Cost Plus Markup for Comparable North American
                               Marketing Service Providers
                                                             Fiscal Year Ended
                                                                                Weighted
                   Company                            2011       2012      2013
                                                                                 Avera e

  CONVERGYS CORP                                             6.1%          7.7%         8.5%          7.4%
  INTERPUBLIC GROUP OF COS                                  10.9%         10.8%        10.2%         10.6%
  MDC PARTNERS INC                                           1.1%          3.6%         0.3%          1.7%
  OMNICOM GROUP                                             13.8%         14.5%        14.7%         14.3%
  PUBLICIS GROUPE SA -ADR                                   18.1%         19.9%        20.2%         19.5%
  SPAR GROUP INC                                             4.1%          4.1%         2.7%          3.5%
  TELETECH HOLDINGS INC                                      9.0%          9.9%         9.9%          9.6%
  WPPPLC-ADR                                                13.3%         14.1%        14.4%         14.0%

  Minimum                                                    1.1%          3.6%         0.3%          1.7%
  25th percentile                                            5.1%          5.9%         5.6%          5.5%
  5oth percentile                                           10.0%         10.4%        10.0%         10.1%
  75th percentile                                           13.6%         14.3%        14.6%         14.2%
  Maximum                                                   18.1%         19.9%        20.2%         19.5%



KPMG determined that the interquartile range of the three-year (2011-2013) weighted average NCP
of comparable North American service providers is between 5.5 percent and 14.2 percent, with a
median of l 0.1 percent. KPMG recommends that MCI receives a NCP compensation that falls within
the interquartile range above for MCI's provision of marketing services to MCIA.




                                                 66
        Case 17-10679-LSS          Doc 270-2         Filed 09/02/20           Page 69 of 93
          Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 69 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




7.4         Provision of Management Services from MCI to MCIA and
            Affiliates
7.4.1       Overview
MCI provides management services to MCIA and affiliates. KPMG selected the CPM/TNMM as the
best method to test the arm's-length nature of the markup earned by MCI for the provision of the
management services.

7.4.2       Selection of the PLI
PLis can generally be divided into two categories:
•   Rates of return, which measure profits (a flow) as a percent of some measure of assets (a stock).
    The most common such measure is the return on assets, which is defined as operating profits
    divided by operating assets.
•   Margin ratios that measure profits (a flow) as a percent of another flow (e.g., sales, cost of sales,
    operating expenses).
Rates of return are generally used when there are significant differences in turnover among the various
CPM/TNMM comparables and/or the tested party. Rates of return would therefore be used in
comparing firms in different industries or performing different functions with different asset
requirements. Margin measures are generally used when there is reasonable confidence that either
turnover ratios are relatively similar within the CPM/TNMM sample (or that reliable adjustments can
be made to reflect any differences) and when there are concerns about the ability to measure or
allocate assets values accurately.
In this case, the particular CPM/TNMM PLI used was the NCP markup. The NCP markup is defined
as operating profit (pre-tax and pre-interest) divided by the sum of (1) cost of goods sold and (2)
selling, general, and administrative expenses. The NCP markup is a good choice for the rendering of
services since the regulations regarding services are written in terms of mark up over costs. In
addition, the NCP markup is not distorted by misclassification of specific costs as part of cost of sales
or operating expenses.

7.4.2.1     Comparable Company Search Strategy
KPMG used its Interpreter® transfer pricing software to identify potentially comparable companies
for this analysis. Specifically, KPMG used Interpreter® to access the October 16, 2014 version of
Compustat database of North American companies.

7.4.2.2     SIC Code Selection
KPMG began the search by reviewing North American SIC codes. KPMG used Interpreter® to
identify companies with business activities classified under the following SIC codes for management
services activities:
Primary


                                                   67
     Case 17-10679-LSS              Doc 270-2         Filed 09/02/20           Page 70 of 93
       Case 17-10679-KG             Doc 245-6        Filed 10/23/19          Page 70 of 304
                                                                                                   Mad Catz, Inc.
                                       Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                  Global Transfer Pricing Services
                                                                                                  March 25, 2015




          •   7363-Help Supply Management
          •   8741- Management Services
          •   8748- Business Consulting Services, Not Elsewhere Classified
          •   8721- Accounting, Auditing, And Bookkeeping Services
          •   8111- Legal Services
          •   8742- Management Consulting Services
          •   7376-Computer Facilities Management Services
          •   7374-Computer Processing and Data Preparation and Processing Services
          •   7389-Business Services, Not Elsewhere Classified
Secondary
          •   8111-Legal Services
This search identified 176 potentially comparable North American companies. KPMG then
performed certain quantitative and qualitative screens to select a final set of comparable firms. The
figure below illustrates the search process.
                        Figure 14: Comparable Company Search Process




7.4.2.3       Quantitative Screening
The quantitative screening process eliminates those companies whose financial data is inadequate or
suggests the presence of functions significantly different from those of MCI. KPMG evaluated the
potentially comparable companies using the following quantitative screens:
 Insufficient Financial Data:
 The profits of comparable uncontrolled parties should be determined using a sufficient period of
 time "to reasonably measure returns" to those parties. Our analysis is based on data averaged
 over three years, the taxable year at issue and the two preceding years. Companies that did not
 report three years of financial data were excluded from the initial set of potentially comparable
 firms.

 Research and Development Expenditures:
 Significant R&D expenditures may indicate the presence of valuable intangible property. Such
 an element would affect the firm's return and empirically compromise the return associated with


                                                    68
..          Case 17-10679-LSS
               Case 17-10679-KG
                                         Doc 270-2
                                         Doc 245-6
                                                           Filed 09/02/20
                                                          Filed 10/23/19
                                                                                    Page 71 of 93
                                                                                  Page 71of304
                                                                                                        Mad Catz, Inc.
                                            Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                       Global Transfer Pricing Services
                                                                                                       March 25, 2015




         a routine function, such as provision of marketing services. Therefore, companies were rejected
         if they reported R&D expenditures greater than three percent of total sales based on a sales-
         wei hted avera e of the ear at issue and the two recedin ears.
     After applying the quantitative screens, 78 companies out of 176 failed for having insufficient sales
     data leaving 98 companies to review qualitatively.

     7.4.2.4      Qualitative Screening
     To assess the comparability between the remammg independent companies and MCI, KPMG
     reviewed the potentially comparable firms' business descriptions using Compustat, Factiva, and the
     companies' Securities and Exchange Commission Forms IOK and annual reports. Specifically,
     KPMG attempted to identify companies engaging in management and general consulting activities.
     KPMG eliminated companies that perform functions, serve markets, and bear risks significantly
     different from those of MCI in its provision of management services from the comparable set. The
     reasons for exclusion include:
     •     Companies engaged in manufacturing and marketing activities
     •     Companies engaged in development activities
     •     Companies engaged in business process outsourcing services
     After the qualitative review, 91 companies out of the remaining 98 were rejected, leaving seven
     companies in our final set.
     Table 12 presents the seven North American companies that KPMG concluded perform business to
     management activities broadly comparable to those of MCI.
                Table 12: Comparable North American Management Consulting Services Set
                                  ACCENTURE PLC
                                  CRA INTERNATIONAL INC
                                  FTI CONSULTING INC
                                  HACKETT GROUP INC
                                  INFORMATION SERVICES GROUP
                                  RESOURCES CONNECTION INC
                                  SYKES ENTERPRISES INC

     Appendix J summarizes the results of the screening process. Appendix K provides short business
     descriptions and Appendix L contains income statement and balance sheet for the final set of
     independent companies




                                                         69
    Case 17-10679-LSS           Doc 270-2         Filed 09/02/20           Page 72 of 93
       Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 72 of 304
                                                                                               Mad Catz, Inc.
                                   Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                              Global Transfer Pricing Services
                                                                                              March 25, 2015




7.4.2.5    Search Results

In our economic analysis, we attempted to find companies in North America that performed services
comparable to MCis management services. The tables below show the range of results established
by the comparable companies along with the results of each individual comparable.

Table 13: Interquartile Range of Net Cost Plus for Comparable North American Management
                                      Consulting Firms
                                                         Fiscal Year Ended
                                                                               Weighted
                Company                          2011        2012        2013
                                                                                Avera e

  ACCENTURE PLC                                      14.5%           15.0%           15.4%           15.0%
  CRA INTERNATIONAL INC                              10.9%            8.2%            7.1%            8.8%
  FTI CONSULTING INC                                 16.0%           14.2%           13.3%           14.5%
  HACKETT GROUP INC                                   8.8%            8.2%            7.6%            8.2%
  INFORMATION SERVICES GROUP                          2.7%            2.5%            6.6%            4.0%
  RESOURCES CONNECTION INC                            7.4%            7.6%            7.2%            7.4%
  SYKES ENTERPRISES INC                               8.5%            6.4%            6.1%            7.0%

  Minimum                                             2.7%            2.5%            6.1%            4.0%
  25 1h percentile                                    7.4%            6.4%            6.6%            7.0%
  501h percentile                                     8.8%            8.2%            7.2%            8.2%
  75th percentile                                    14.5%           14.2%           13.3%           14.5%
  Maximum                                            16.0%           15.0%           15.4%           15.0%




KPMG determined that the interquartile range of the three-year (2011-2013) weighted average NCP
of comparable North American service providers is between 5.5 percent and 14.2 percent, with a
median of l 0.1 percent. KPMG recommends that MCI receives a NCP compensation that falls within
the interquartile range above for MCI's provision of marketing services.




                                                70
           Case 17-10679-LSS             Doc 270-2          Filed 09/02/20           Page 73 of 93
            Case 17-10679-KG             Doc 245-6         Filed 10/23/19           Page 73 of 304
                                                                                                         Mad Catz, Inc.
                                             Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                        Global Transfer Pricing Services
                                                                                                        March 25, 2015




7.5            The License of Mad Catz IP by MCI to MCIA
7.5.1          Application of the External CUT/CUP Method
KPMG performed an analysis using the external CUT/CUP method given the availability of
comparable third party agreements. The external CUT/CUP method determines whether the amount
charged in a controlled transaction is arm's length by comparing the royalty payment at issue to
royalty rates found in comparable transactions among unrelated parties. The application of the
external CUT/CUP method requires that (i) there are comparable third party agreements for licensing
of intangible property that is similar to that being transferred in the controlled transaction and (ii) that
the controlled and comparable transactions have consistent value/profit potential.

7.5.2          Search for Comparabie Externai License Agreements
KPMG performed a search using the ktMINE™ 32 database to identify potentially comparable third
party agreements involving licensing of trademarks and trade names similar to those licensed by MCI
to MCIA. We began the search process by identifying agreements meeting the following search
criteria:
                                     Table 14: ktMINE™ Search Criteria
     No.    Screen             Selection Criteria                             Agreements           Operator
                                                                              Remaining

     1      Consideration      Greater Than Or Equal, 0, %,                   8484
                               Variable, Net Sales, License

     2      Agreement          Asset Purchase, Cross License,                 1309                 AND NOT
            Type               Franchise, Joint Development,
                               Manufacturing/Process Intangible,
                               Service, Software

     3      Agreement          Marketing Intangible                           1035                 AND NOT
            Type

 4          Industry           Computers: Hardware And Software,              601                  AND
                               Consumer Durables, Entertainment,
                               Telecommunications, Gaming

     5      Industry           Agribusiness, Alcoholic Beverages              346                  AND
                               And Tobacco, Alternative And
                               Renewable Energy, Broadcast And
                               Cable, Construction, Consumer
                               Services, Electric Utilities,

32
     Appendix A contains additional information on the ktMINE™ database.


                                                          71
           Case 17-10679-LSS              Doc 270-2          Filed 09/02/20            Page 74 of 93
             Case 17-10679-KG             Doc 245-6          Filed 10/23/19           Page 74 of 304
                                                                                                          Mad Catz, Inc.
                                              Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                         Global Transfer Pricing Services
                                                                                                         March 25, 2015




                                Environment And Waste
                                Management, Financial Services,
                                Foods And Nonalcoholic Beverages,
                                Healthcare: Facilities, Healthcare:
                                Insurance, Industrial Equipment And
                                Machinery, Metals, Mining, Oil And
                                Gas, Public Safety, Restaurants

     6        Keyword           Artwork                                         313                  AND NOT

     7        Keyword            Character                                      303                  AND NOT

     8        Keyword           Likeness                                        287                  AND NOT

     9        Licensor          NIA                                             284                  AND NOT

     IO       Licensee          NIA, NI/A                                       283                  AND NOT

     11       Effective Date    Agreements established after                    97                   AND
                                1/112001

KPMG used this sample as the starting point for selecting the most appropriate set of comparable
agreements for analyzing the royalty rate paid by MCIA 33 to MCI. After identifying our initial
universe of 97 potential comparable agreements, KPMG eliminated all agreements between related
parties. After applying this independence screen, 3 agreements out of 97 failed the test, leaving 94
agreements to review qualitatively.

7.5.3            Qualitative Screening
KPMG applied the following qualitative screens as those applied in the internal CUT/CUP to refine
the list of potentially comparable agreements:
•         Licensee performs different activities, such as provision of customer services, after sale services,
          additional marketing activities;
•         Licensee manufactures, distributes and promotes software products;
•         Licensed Property primarily consists of non-trademark IP, such as technology patents;
•         Licensee is required to sell through specified distribution channels;
•         Licensor provides supplies (e.g., chips) to the licensee;



33   Royalty paid by MCIA to MCI is applied to all the worldwide revenues achieved for the Mad Catz and Tritton brands.


                                                            72
            Case 17-10679-LSS          Doc 270-2         Filed 09/02/20           Page 75 of 93
             Case 17-10679-KG         Doc 245-6         Filed 10/23/19          Page 75 of 304
                                                                                                      Mad Catz, Inc.
                                          Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                     Global Transfer Pricing Services
                                                                                                     March25, 2015




    •   Agreement expired before 200 I;
    •   Licensing agreement was a duplicate agreement appearing in the initial set;
    •   The agreement represented a transaction other than a license of IP (e.g. a tangible goods
        distribution agreement); and
    •   Licensed Property includes pictorial representations or character likenesses.
    After applying these qualitative screens, 76 out of94 agreements were rejected, leaving a final set of
    9 comparable agreements.

    7.5.4      Selection of the Final Set
    Tabie 22 presents the 18 comparabie agreements that KPMG seiected that perform iicensing
    activities comparable to those of MCI.
                                   Table 15: Comparable Agreements
                     Licensor                                                         Licensee
NHL ENTERPRISES, L.P.                   COLLECTIBLE CONCEPTS GROUP, INC.
EAGLERIDER, INC.                        EXECUTE SPORTS, INC.
KTM SPORTMOTORCYCLE USA, INC.           PADOVA INTERNATIONAL U.S.A., EXECUTE
                                        SPORTS
KONGZHONG INFORMATION TECHNOLOGIES      BEIJING AIRINBOX INFORMATION
(BEIJING) CO., LTD.                     TECHNOLOGIES CO., LTD.
KOSS CORPORATION                        JIANGSU ELECTRONICS INDUSTRIES LIMITED
KOSS CORPORATION                        SONIGEM PRODUCTS, INC.
MICHAEL CARUSO & CO., INC.              INNOVO, INC.
KOSS CORPORATION                        SONIGEM PRODUCTS, INC.
SELECT SPORT A/S                        VARSITY SPIRIT FASHIONS & SUPPLIES, INC.
AVAYA INC.                              FARMSTEAD TELEPHONE GROUP, INC.
DAIMLERCHRYSLER CORPORATION             DYNAMIC INTERNATIONAL, INC., DYNAMIC
                                        CLASSICS
HARROW ENTERPRISES, INC.                GLOBAL HOME MARKETING, INC.
NBA PROPERTIES. INC.                    CRYSTAL MAGIC INC.
AMERICAN RAG CIE, LLC, AMERICAN RAG CIE PRIVATE BRANDS, INC., MACY'S
II                                      MERCHANDISING GROUP, LLC
CHEROKEE, INC.                          TARGET CORPORATION
MOTOROLA, INC.                          FORWARD INDUSTRIES, INC.
MICHAEL LAMBERT INC.                    KBK INC.
GE TRADEMARK LICENSING, INC.            SQL LIGHTING & FANS, LLC

    Appendix 0 summarizes the 18 accepted agreements and Appendix N provides the reasons for
    rejection for the remaining 79 agreements.




                                                       73
      Case 17-10679-LSS                   Doc 270-2           Filed 09/02/20             Page 76 of 93
         Case 17-10679-KG                 Doc 245-6          Filed 10/23/19            Page 76 of 304
                                                                                                          Mad Catz, Inc.
                                              Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                         Global Transfer Pricing Services
                                                                                                         March 25, 2015




7.5.5         Search Results

The table below shows the range of results established by the comparable agreements along with the
results of each individual comparable.




             2005                NHL Enterprises, L.P.            Collectible Concepts                10.0%
                                                                  Group, Inc.
             2005                Eaglerider, Inc.                 Execute Sports, Inc.                12.0%

             2003                KTM Sportmotorcycle              Padova International                3.0%
                                 USA, Inc.                        U.S.A., Execute Sports
             2004                Kongzhong                        Beijing Airinbox                    5.0%
                                 Information                      Information
                                 Technologies (Beijing)           Technologies Co., Ltd.
                                 Co. Ltd.
             2004                Koss Corporation                 Jiangsu Electronics                 1.3%
                                                                  Industries Limited

             2003                Koss Corporation                 Sonigem Products, Inc.              3.5%

             2001                Michael Caruso & Co.,            Innovo, Inc.                        2.5%
                                 Inc.

             2005                Koss Corporation                 Sonigem Products, Inc.              4.0%

             2002                Select Sport A/S                 Varsity Spirit Fashions            10.0%
                                                                  & Supplies, Inc.

             2003                Avaya Inc.                       Farmstead Telephone                 1.0%
                                                                  Group, Inc.

             2003                Daimlerchrysler                  Dynamic International,              5.0%
                                 Corporation                      Inc., Dynamic Classics

             2001                Harrow Enterprises,              Global Home                        12.0%
                                 Inc.                             Marketing, Inc.

             2007                NBA Properties. Inc.             Crystal Magic Inc.                  1.2%


34 Average royalty rates are calculated as a simple average of the net sales royalty rate observations found in each

agreement.


                                                             74
     Case 17-10679-LSS           Doc 270-2         Filed 09/02/20           Page 77 of 93
       Case 17-10679-KG          Doc 245-6        Filed 10/23/19           Page 77 of 304
                                                                                                Mad Catz, Inc.
                                    Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                               Global Transfer Pricing Services
                                                                                               March 25, 2015




          2008            American Rag Cie,           Private Brands, Inc.,              1.1%
                          LLC., American Rag          Macy's Merchandising
                          Cie Ii                      Group, LLC.
          2008            Cherokee, Inc.              Target Corporation                7.0%

          2008            Motorola, Inc.              Forward Industries,               5.0%
                                                      r-~

          2005            Michael Lambert Inc.        KBK Inc.                          5.0%

          2013            GE Trademark                Sql Lighting & Fans,              1.3%
                          Licensing, Inc.             LLC.



                                                        Minimum
                                                                                        1.0%
                                                        25 1h percentile
                                                                                        1.3%
                                                        501h percentile
                                                                                        4.5%
                                                        75th percentile
                                                                                        7.0%
                                                        Maximum
                                                                                        12.0%

KPMG determined that the interquartile range of the three-year (20I1-2013) weighted average
effective royalty of comparable agreements is between 1.3 percent and 7.0 percent, with a median of
4.5 percent. KPMG recommends the royalty paid by MCIA to MCI for this licensing agreement falls
within the interquartile range above.




                                                 75
         Case 17-10679-LSS                  Doc 270-2           Filed 09/02/20            Page 78 of 93
           Case 17-10679-KG                 Doc 245-6          Filed 10/23119           Page 78 of 304
                                                                                                            Mad Catz, Inc.
                                                Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                           Global Transfer Pricing Services
                                                                                                           March 25, 2015




7.6             Provision ofR&D Services by MCE to MCIA
7.6.1           Overview
Similar to the CPM, the TNMM involves constructing an arm's length range of profitability by
reference to the financial results achieved by a set of independent companies broadly comparable to
MCE. The TNMM defines broad comparability based on functions, markets, and risks. Thus, KPMG
performed a search for European companies that perform functions, serve markets, and bear risks
similar to those of MCE in its provision of R&D services.

7.6.2           Selection of the Profit Level Indicator ("PLI")
PLis can generally be divided into two categories:
•      Rates of return, which measure profits (a flow) as a percent of some measure of assets (a stock).
       The most common such measure i the return on assets, which is defined as operating profits
       divided by operating assets.
•      Margin ratios that measure profits (a flow) as a percent of another flow (e.g., sales, cost of sales,
       operating expenses).
Rates ofreturn are generally used when there are significant differences in turnover among the various
TNMM comparables and/or the tested party. Rates of return would therefore be used in comparing
firms in different industries or performing different functions with different asset requirements.
Margin measures are generally used when there is reasonable confidence that either turnover ratios
are relatively similar within the TNMM sample (or that reliable adjustments can be made to reflect
any differences) and when there are concerns about the ability to measure or allocate assets values
accurately.
In this case, the particular TNMM, the PLI used was the NCP markup. The NCP markup is defined
as operating profit (pre-tax and pre-interest) divided by the sum of (1) cost of goods sold and (2)
selling, general, and administrative expenses. The NCP markup is a good choice for the rendering of
services since the regulations regarding services are written in terms of mark up over costs. In
addition, the NCP markup is not distorted by misclassification of specific costs as part of cost of sales
or operating expenses.

7.6.3           Use of Multi-Year Data
KPMG selected independent companies during 2011-2013 period. KPMG relied upon multi-year data
to mitigate the impact of individual year fluctuations in operating profit that are unrelated to transfer
pricing.

7.6.4           Comparable Company Search Strategy
KPMG used its Interpreter® 35 transfer pricing software to perform a benchmarking analysis for the
provision of R&D services. Specifically, KPMG used Interpreter® to access the August 26, 2014

35   Interpreter® is KPMG's integrated electronic tool for performing transfer-pricing analyses.


                                                              76
      Case 17-10679-LSS                 Doc 270-2          Filed 09/02/20          Page 79 of 93
           Case 17-10679-KG            Doc 245-6          Filed 10/23/19         Page 79 of 304
                                                                                                       Mad Catz, Inc.
                                           Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                      Global Transfer Pricing Services
                                                                                                      March 25, 2015




version of Bureau van Dijk's Amadeus database ofEuropean36 companies. Appendix A.6 contains an
overview of the Amadeus database.

7.6.4.1        Nomenclature generale des activities economiques dans Les Communautes
               Europeennes ("NACE'') Revision 2.0 Code Selection
KPMG began the search by reviewing NACE v2 codes. NACE is the European standard
classification of productive economic activities. NACE presents the universe of economic activities
partitioned in such a way that a NACE code can be associated with a statistical unit carrying them
out.
KPMG used Interpreter® to identify companies with business activities classified under the following
primary NACE v2 codes for R&D Services:
           •   6201 : Computer programming activities
           •   6209: Other information technology and computer service activities
           •   7112: Engineering activities and related technical consultancy
           •   7120: Technical testing and analysis
This search identified 1792 potentially comparable European companies. KPMG then performed
certain quantitative and qualitative screens to select a final set of comparable firms. The figure below
illustrates the search process.
                           Figure 15: Comparable Company Search Process




7 .6.4.2       Quantitative Screening
The quantitative screening process eliminates those companies whose financial data is inadequate or
suggests the presence of functions significantly different from those of MCE. KPMG evaluated the
potentially comparable companies using the following quantitative screen:
 Insufficient Financial Data:
 The profits of comparable uncontrolled parties should be determined using a sufficient period of
 time "to reasonably measure returns" to those parties. Our analysis is based on data averaged over

36
   Austria, Belgium, Bosnia & Herzegovina, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Finland, France,
Germany, Greece, Hungary, Iceland, Ireland, Italy, Kosovo, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia
(Fyrom), Malta, Montenegro, Netherlands, Norway, Poland, Portugal, Republic of Moldova, Romania, Russian
Federation, Serbia, Slovakia, Slovenia, Spain, Sweden, Switzerland, Ukraine, and United Kingdom


                                                         77
       Case 17-10679-LSS            Doc 270-2          Filed 09/02/20          Page 80 of 93
                                                                                                                     t
         Case 17-10679-KG           Doc 245-6        Filed 10/23/19          Page 80 of 304
                                                                                                   Mad Catz, Inc.
                                       Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                  Global Transfer Pricing Services
                                                                                                  March 25, 2015




    three years, the taxable year at issue and the two preceding years. Companies that did not report
    three years of financial data were excluded from the initial set of potentially comparable firms.


After applying the quantitative screens, 1254 companies out of 1792 failed the insufficient financial
data test leaving 538 companies to review qualitatively.

7.6.4.3      Qualitative Screening
To assess the comparability between the remaining independent companies and MCE, KPMG
reviewed the potentially comparable firms' business descriptions using Amadeus, Factiva and the
company's Website. Specifically, KPMG attempted to identify companies that provide standard
R&D services and do not perform manufacturing and assembly services. KPMG eliminated
companies that perform sales functions, serve markets, and bear risks significantly different from
those ofMCE from the comparable set. The reasons for exclusion include:
•     R&D of different nature of products
•     Provision of engineering and design activities
•     Engagement in manufacturing activities
•     Engagement in direct marketing activities
After the qualitative review, 524 companies out of the remaining 538 were rejected, leaving 14
companies in our final set.
Table 17 presents the 14 European companies that KPMG concluded provide R&D services broadly
comparable to those ofMCE.
                             Table 17: Comparable European Firms
                        CAB GROUP AB
                        ELOMATICOY
                        HEAD ENERGY AS
                        INFINITY ICT S.R.L.
                        INGEGNERIA SPM S.R.L.
                        KIMA GES. FUER ELEKTRONISCHE
                          STEUERUNGSTECHNIK UNO KONSTRUKTION
                          MBH
                        KONGSBERG DEVOTEK AS
                        MD MOLDES, MANUEL DOMINGUES, LOA
                        MOTT MACDONALD GROUP LIMITED
                        NECON AS
                        PARAFLOW COMMUNICATIONS 000
                        SILICONDEV S.R.L.
                        TEAMNET INTERNATIONAL SA
                        TEORESI S.P.A.



                                                    78
     Case 17-10679-LSS          Doc 270-2         Filed 09/02/20           Page 81 of 93
       Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 81of304
                                                                                               Mad Catz, Inc.
                                   Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                              Global Transfer Pricing Services
                                                                                              March25, 2015




Appendix 0 summarizes the results of the screening process. Appendix P provides short business
descriptions and Appendix Q contains selected financial data for the final set of independent
companies.

7.6.4.4    Search Results
In our economic analysis, we attempted to find companies in Europe that performed activities
comparable to MCE's provision of R&D services. The table below shows the range of NCP's
established by the comparable companies.

Table 18: Unadjusted Interquartile Range of Net Cost Plus' for Comparable European R&D
                                    Service Providers
                                                                  Fiscal Year Ended
                        Company                               2011 2012 2013 Weighted
                                                                                 Avera e

  CAB GROUP AB                              8.1% 12.0% 18.6%                                         13.1%
  ELOMATICOY                                5.3% 3.4% 4.3%                                            4.3%
  HEAD ENERGY AS                            4.4% 5.9% 5.4%                                            5.5%
  INFINITY ICT S.R.L.                       5.8% 0.1% 0.2%                                            0.2%
  INGEGNERIA SPM S.R.L.                    12.0% 13.5% 10.5%                                         12.0%
  KIMA GES. FUER ELEKTRONISCHE             28.3% 3.1% 4.9%                                           11.6%
    STEUERUNGSTECHNIK UND KONSTRUKTION MBH
  KONGSBERG DEVOTEK AS                      3.1% 3.2% -2.1%                                           1.3%
  MD MOLDES, MANUEL DOMINGUES, LDA         10.0% 17.5% 14.0%                                         14.0%
  MOTT MACDONALD GROUP LIMITED              4.4% 4.9% 4.8%                                            4.7%
  NECON AS                                  7.1% 4.3% 2.4%                                            4.6%
  PARAFLOW COMMUNICATIONS OOD               0.5% 0.2% 0.6%                                            0.4%
  SILICONDEV S.R.L.                         5.0% 4.7% 5.8%                                            5.3%
  TEAMNET INTERNATIONAL SA                  9.1% 9.8% 10.3%                                           9.9%
  TEORESI S.P.A.                           -2.1% 5.9% 17.5%                                           9.9%

  Minimum                                                             -2.1%     0.1% -2.1%            0.2%
  25 1h percentile                                                     4.4%     3.2% 2.9%             4.4%
  501h percentile                                                      5.5%     4.8% 5.1%             5.4%
  75th percentile                                                      8.8%     8.8% 10.5%           11.2%
  Maximum                                                             28.3%    17.5% 18.6%           14.0%



KPMG determined that the interquartile range of the three-year (2011-2013) weighted average NCPs
of comparable R&D service providers in Europe is between 4.4 percent and 11.2 percent, with a
median of 5.4 percent. KPMG recommends that MCE receives a NCP markup that falls within the
interquartile range above for its provision of R&D services to MCIA.



                                                79
      Case 17-10679-LSS            Doc 270-2         Filed 09/02/20           Page 82 of 93
                                                                                                                    ••
         Case 17-10679-KG          Doc 245-6        Filed 10/23/19          Page 82 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




7.7        Provision of R&D Services by MCTD to MCIA
7.7.1      Overview
Similar to the CPM, the TNMM involves constructing an arm's length range of profitability by
reference to the financial results achieved by a set of independent companies broadly comparable to
MCTD. The TNMM defines broad comparability based on functions, markets, and risks. Thus,
KPMG performed a search for APAC companies that perform functions, serve markets, and bear risks
similar to those of MCTD in its provision of R&D services.

7. 7.2     Selection of the PLI
PLis can generally be divided into two categories:
•   Rates ofreturn, which measure profits (a flow) as a percent of some measure of assets (a stock).
    The most common such measure is the return on assets, which is defined as operating profits
    divided by operating assets.
•   Margin ratios that measure profits (a flow) as a percent of another flow (e.g., sales, cost of sales,
    operating expenses).
Rates of return are generally used when there are significant differences in turnover among the various
TNMM comparables and/or the tested party. Rates of return would therefore be used in comparing
firms in different industries or performing different functions with different asset requirements.
Margin measures are generally used when there is reasonable confidence that either turnover ratios
are relatively similar within the TNMM sample (or that reliable adjustments can be made to reflect
any differences) and when there are concerns about the ability to measure or allocate assets values
accurately.
In this case, the particular TNMM, the PLI used was the NCP markup. The NCP markup is defined
as operating profit (pre-tax and pre-interest) divided by the sum of (1) cost of goods sold and (2)
selling, general, and administrative expenses. The NCP markup is a good choice for the rendering of
services since the regulations regarding services are written in terms of mark up over costs. In
addition, the NCP markup is not distorted by misclassification of specific costs as part of cost of sales
or operating expenses.

7.7.3      Use of Multi-Year Data
KPMG selected independent companies during 2011-2013 period. KPMG relied upon multi-year data
to mitigate the impact of individual year fluctuations in operating profit that are unrelated to transfer
pricing.

7.7.4      Comparable Company Search Strategy
KPMG used its Interpreter® transfer pricing software to identify potentially comparable companies
that provide R&D services for this analysis. Specifically, KPMG used Interpreter® to access the
September 28, 2014 version of Standard & Poor's Compustat ("Compustat") database of APAC
companies.


                                                   80
     Case 17-10679-LSS              Doc 270-2          Filed 09/02/20           Page 83 of 93
           Case 17-10679-KG         Doc 245-6         Filed 10/23/19          Page 83 of 304
                                                                                                    Mad Catz, Inc.
                                        Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                   Global Transfer Pricing Services
                                                                                                   March 25, 2015




7.7.4.1        Standard Industrial Classification ("SIC'') Code Selection
KPMG began the search by reviewing Compustat Global SIC codes. The SIC system is a numerical
system that the Office of Management and Budget established to classify businesses by industry.
Each SIC code contains a brief industry description including the types of companies included in the
classification.
KPMG used Interpreter® to identify companies with business activities classified under the following
primary SIC codes for R&D services:
           •   7370: General Business Computer Programing Services
           •   7371: Computer programing services
           •   7372: Prepackaged software
           =   7373: Computer integrated system design
           •   7379: Computer related services nowhere else classified
           •   8071: Medical Laboratories
           •   8711: Engineering Services
           •   8730: Commercial Research and Development
           •   8740: Management Services
           •   8748:Business Consulting Nowhere else classified
This search identified 193 potentially comparable APAC companies. KPMG then performed certain
quantitative and qualitative screens to select a final set of comparable firms. The figure below
illustrates the search process.
                          Figure 16: Comparable Company Search Process




7. 7.4.2       Quantitative Screening
The quantitative screening process eliminates those companies whose financial data is inadequate or
suggests the presence of functions significantly different from those ofMCTD. KPMG evaluated the
potentially comparable companies using the following quantitative screen:
 Insufficient Financial Data:
 The profits of comparable uncontrolled parties should be determined using a sufficient period of
 time "to reasonably measure returns" to those parties. Our analysis is based on data averaged over
 three years, the taxable year at issue and the two preceding years. Companies that did not report
 three years of financial data were excluded from the initial set of potentially comparable firms.


                                                     81
     Case 17-10679-LSS            Doc 270-2          Filed 09/02/20          Page 84 of 93
          Case 17-10679-KG        Doc 245-6        Filed 10/23/19          Page 84 of 304
                                                                                                 Mad Catz, Inc.
                                     Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                Global Transfer Pricing Services
                                                                                                March 25, 2015




After applying the quantitative screens, 13 companies out of 193 failed the insufficient financial data
test leaving 180 companies to review qualitatively.

7. 7.4.3    Qualitative Screening
To assess the comparability between the remaining independent companies and MCTD, KPMG
reviewed the potentially comparable firms' business descriptions using Compustat, Factiva, and the
companies' Website. Specifically, KPMG attempted to identify companies engaging that provide
standard R&D services that do not perform significant manufacturing and assembly services. KPMG
eliminated companies that perform functions, serve markets, and bear risks significantly different
from those of MCTD from the comparable set. The reasons for exclusion include:
•   R&D of different nature of products
•   Provision of engineering and design activities
•   Engagement in manufacturing activities
•   Engagement in direct marketing activities
After the qualitative review, 17 5 companies out of the remaining 180 were eliminated, leaving five
companies in our final set.
Table 19 presents the five APAC companies that KPMG concluded provide R&D services broadly
comparable to those ofMCTD.
                               Table 19: Comparable APAC Firms
                               ARES INTERNATIONAL LTD
                               BEYONDSOFT CORP
                               DHC SOFTWARE COL TD
                               SHANGHAI BAOSIGHT SOFTWARE
                               SHANGHAI HYRON SOFTWARE CO


Appendix R summarizes the results of the screening process. Appendix S provides short business
descriptions and Appendix T contains selected financial data for the final set of independent
companies.

7.7.4.4     Search Results
In our economic analysis, we attempted to find companies in Asia that performed activities
comparable to MCTD's provision of R&D services. The table below shows the range of NCP's
established by the comparable companies.




                                                  82
     Case 17-10679-LSS           Doc 270-2        Filed 09/02/20           Page 85 of 93
       Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 85 of 304
                                                                                               Mad Catz, Inc.
                                   Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                              Global Transfer Pricing Services
                                                                                              March 25, 2015




  Table 20: Unadjusted Interquartile Range of Net Cost Plus' for Comparable APAC R&D
                                     Service Providers
                                                                    Fiscal Year Ended
                         Company                               2011   2012 2013 Weighted
                                                                                   Avera e

  ARES INTERNATIONAL LTD                                               8.0%    15.2% 9.3%            10.7%
  BEYONDSOFT CORP                                                      9.5%     7.7% 7.7%             8.1%
  DHC SOFTWARE COL TD                                                 21.1%    19.9% 23.3%           21.7%
  SHANGHAI BAOSIGHT SOFTWARE                                           7.7%     7.4% 6.9%             7.3%
  SHANGHAIHYRONSOFTWARECO                                             22.2%    16.7% 8.0%            15.2%

  Minimum                                                              7.7%     7.4% 6.9%             7.3%
  25th percentile                                                      8.0%     7.7% 7.7%             8.1%
  soth percentile                                                      9.5%    15.2% 8.0%            10.7%
  75th percentile                                                     21.1%    16.7% 9.3%            15.2%
  Maximum                                                             22.2%    19.9% 23.3%           21.7%



KPMG determined that the interquartile range of the three-year (2011-2013) weighted average NCPs
of comparable R&D service providers in the APAC region is between 8.1 percent and 15.2 percent,
with a median of 10.7 percent. KPMG recommends that MCTD receives a NCP markup that falls
within the interquartile range above for its provision of R&D services to MCIA.




                                                83
      Case 17-10679-LSS            Doc 270-2         Filed 09/02/20           Page 86 of 93
        Case 17-10679-KG           Doc 245-6        Filed 10/23/19          Page 86 of 304
                                                                                                  Mad Catz, Inc.
                                      Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                 Global Transfer Pricing Services
                                                                                                 March 25, 2015




7.8        Purchase of Mad Catz, Saitek, and Tritton branded products by
           MCJ and MCTD from MCIA
7.8.1      Overview
The TNMM involves constructing an arm's length range of profitability by reference to the financial
results achieved by a set of independent companies broadly comparable to MCJ and MCTD. The
TNMM defines broad comparability based on functions, markets, and risks. Thus, KPMG performed
a search for APAC companies that perform functions, serve markets, and bear risks similar to those
ofMCJ and MCTD in their purchase of Mad Catz, Saitek, and Tritton branded products from MCIA.

7.8.2      Selection of the PLI
PLis can generally be divided into two categories:
•   Rates ofretum, which measure profits (a flow) as a percent of some measure of assets (a stock).
    The most common such measure is the return on assets, which is defined as operating profits
    divided by operating assets.
•   Margin ratios that measure profits (a flow) as a percent of another flow (e.g., sales, cost of sales,
    operating expenses).
Rates of return are generally used when there are significant differences in turnover among the various
TNMM comparables and/or the tested party. Rates of return would therefore be used in comparing
firms in different industries or performing different functions with different asset requirements.
Margin measures are generally used when there is reasonable confidence that either turnover ratios
are relatively similar within the TNMM sample (or that reliable adjustments can be made to reflect
any differences) and when there are concerns about the ability to measure or allocate assets values
accurately.
Given that both the comparables, MCJ and MCTD carry out distribution functions that do not require
significant fixed assets, KPMG determined that margin measures are more appropriate than rate of
return measures in this analysis. The OM is used as a PLI because MCJ and MCTD's cost of sales
and operating costs are directly affected by the transfer prices paid and in applying a PLI to the tested
parties, the denominator or base of the PLI should not be influenced by controlled transactions.

7.8.3      Use of Multi-Year Data
KPMG selected independent companies during 2011-2013 period. KPMG relied upon multi-year data
to mitigate the impact of individual year fluctuations in operating profit that are unrelated to transfer
pricing.




                                                    84
         Case 17-10679-LSS                   Doc 270-2          Filed 09/02/20            Page 87 of 93
            Case 17-10679-KG                Doc 245-6          Filed 10/23/19           Page 87 of 304
                                                                                                            Mad Catz, Inc.
                                                Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                           Global Transfer Pricing Services
                                                                                                           March 25, 2015




7.8.4            Comparable Company Search Strategy
KPMG used its Interpreter® transfer pricing software to identify potentially comparable companies
that perform distribution activities for this analysis. 37 Specifically, KPMG used Interpreter® to access
the August 28, 2014 version of Standard & Poor's Compustat ("Compustat") database of APAC
companies.

7.8.4.1          SIC Code Selection
KPMG began the search by reviewing Compustat Global SIC codes. The SIC system is a numerical
system that the Office of Management and Budget established to classify businesses by industry.
Each SIC code contains a brief industry description including the types of companies included in the
classification.
KPMG used Interpreter® to identify companies with business activities classified under the following
primary SIC codes for distribution activities:
             •   5045: Computer and Computer Peripheral Equipment and Software
             •   5063: Electrical Apparatus and Equipment Wiring Supplies, and Construction Materials
             •   5064: Electrical Appliances, Television and Radio Sets
             •   5065: Electronic Parts and Equipment, Not Elsewhere Classified
             •   5091: Sporting and Recreational Goods and Supplies
             •   5092: Toys and Hobby Goods and Supplies
             •   5093: Scrap and Waste Materials
             •   5094: Jewelry, Watches, Precious Stones, and Precious Metals
             •   5099: Durable Goods, Not Elsewhere Classified
This search identified 229 potentially comparable APAC companies. KPMG then performed certain
quantitative and qualitative screens to select a final set of comparable firms. The figure below
illustrates the search process.
                               Figure 17: Comparable Company Search Process




37
     Interpreter® is KPMG's integrated electronic tool for performing transfer-pricing analyses.


                                                              85
       Case 17-10679-LSS            Doc 270-2          Filed 09/02/20           Page 88 of 93
         Case 17-10679-KG           Doc 245-6         Filed 10/23/19          Page 88 of 304
                                                                                                    Mad Catz, Inc.
                                        Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                   Global Transfer Pricing Services
                                                                                                   March 25, 2015




7.8.4.2      Quantitative Screening
The quantitative screening process eliminates those companies whose financial data is inadequate or
suggests the presence of functions significantly different from those of MCJ and MCTD. KPMG
evaluated the potentially comparable companies using the following quantitative screen:
    Insufficient Financial Data:
    The profits of comparable uncontrolled parties should be determined using a sufficient period of
    time "to reasonably measure returns" to those parties. Our analysis is based on data averaged over
    three years, the taxable year at issue and the two preceding years. Companies that did not report
    three years of financial data were excluded from the initial set of potentially comparable firms.


After applying the quantitative screens, 37 companies out of 229 failed the insufficient financial data
test leaving 192 companies to review qualitatively.

7 .8.4.3     Qualitative Screening
To assess the comparability between the remaining independent companies, MCJ and MCTD, KPMG
reviewed the potentially comparable firms' business descriptions using Compustat, Factiva, and the
companies' Website. Specifically, KPMG attempted to identify companies engaging in standard
distribution activities that do not perform significant value-added or after-sale services. KPMG
eliminated companies that perform functions, serve markets, and bear risks significantly different
from those of MCJ and MCTD from the comparable set. The reasons for exclusion include:
•     Distribution of different nature of products
•     Provision of engineering and design activities
•     Engagement in manufacturing activities
•     Engagement in direct marketing activities
After the qualitative review, 172 companies out of the remaining 192 were rejected, leaving 20
companies in our final set.
Table 21 presents the 20 APAC companies that KPMG concluded perform business to business
distribution activities broadly comparable to those ofMCJ and MCTD.
                                 Table 21: Comparable APAC Firms
                                 AMBERTECH LTD
                                  BAN LEONG TECHNOLOGIES LTD
                                 CELLNET GROUP LTD
                                 COMPUAGE INFOCOM LTD
                                 CONEXIO CORP
                                 DENKYOSHA COLTD
                                 DICKER DAT A LTD
                                 FUNTASTIC LTD
                                 HONEY HOPE HONESTY ENT CO


                                                     86
     Case 17-10679-LSS          Doc 270-2         Filed 09/02/20           Page 89 of 93
        Case 17-10679-KG        Doc 245-6        Filed 10/23119          Page 89 of 304
                                                                                               Mad Catz, Inc.
                                   Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                              Global Transfer Pricing Services
                                                                                              March 25, 2015




                              INTL BRANDING MARKETING INC
                              KURODA ELECTRIC COL TD
                              META TECH (AP) INC
                              PC DIRECT
                              SENTRONIC INTL CORP
                              SHENZHEN AISIDI COL TD
                              SIS DISTRIBUTION (THAI) PCL
                              SYNNEX (THAILAND)
                              TOSHIN GROUP CO LTD
                              TWZ CORPORATION PUBLIC
                              WEIKENG COL TD


Appendix U summarizes the results of the screening process. Appendix V provides short business
descriptions and Appendix W contains selected financial data for the final set of independent
companies.

7.8.5     Search Results

In our economic analysis, we attempted to find companies in the APAC region that performed
activities comparable to MCJ and MCTD's distribution activities. The table below shows the range
of results established by the comparable companies along with the results of each individual
comparable.

  Table 22: Interquartile Range of Operating Margins for Comparable APAC Distribution
                                          Firms
                                                          Fiscal Year Ended
                                                                               Weighted
                 Company                          2011        2012        2013
                                                                                Avera e

  AMBERTECH LTD                                          0.9%          -2.0%           -5.1%          -1.9%
  BAN LEONG TECHNOLOGIES LTD                             3.8%           2.9%            1.8%           2.8%
  CELL NET GROUP LTD                                     0.3%          -0.7%            1.2%           0.3%
  COMPUAGE INFOCOM LTD                                   1.8%           1.6%            1.8%           1.7%
  CONEXIO CORP                                           3.8%           2.8%            2.4%           2.9%
  DENKYOSHA CO LTD                                       2.2%           1.0%            0.7%           1.3%
  DICKER DATA LTD                                        3.4%           3.5%            3.7%           3.6%
  FUNTASTIC LTD                                         -8.0%           9.9%            9.6%           3.6%
  HONEY HOPE HONESTY ENT CO                              4.2%           4.0%            2.7%           3.7%
  INTL BRANDING MARKETING INC                           -1.5%           2.1%            6.6%           1.9%
  KURODA ELECTRIC CO LTD                                 3.0%           3.3%            3.0%           3.1%
  META TECH (AP) INC                                    -1.9%          -1.6%            0.1%          -1.1%
  PC DIRECT                                              1.8%           0.7%           -2.2%           0.2%
  SENTRONIC INTL CORP                                   -0.8%          -0.3%            3.5%           0.4%


                                                87
     Case 17-10679-LSS          Doc 270-2         Filed 09/02/20           Page 90 of 93
       Case 17-10679-KG         Doc 245-6        Filed 10/23/19          Page 90 of 304
                                                                                               Mad Catz, Inc.
                                   Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                              Global Transfer Pricing Services
                                                                                              March 25, 2015




                                                                   Fiscal Year Ended
                                                                                                 Weighted
                   Company                               2011            2012           2013
                                                                                                  Avera e
  SHENZHEN AISIDI CO LTD                                 3.9%          -1.6%            2.9%         1.9%
  SIS DISTRIBUTION (THAI) PCL                            1.5%          -2.7%            1.8%         0.1%
  SYNNEX (THAILAND)                                      2.6%           2.1%            1.3%         2.0%
  TOSHIN GROUP CO LTD                                    5.5%           5.6%            5.7%         5.6%
  TWZ CORPORATION PUBLIC                                 2.7%           2.3%            4.7%         3.3%
  WEIKENG COL TD                                         2.8%           1.9%            1.9%         2.2%

 Minimum                                                -8.0%          -2.7%           -5.1%          -1.9%
 25th percentile                                         0.8%          -0.4%            1.3%           0.3%
 soth percentile                                         2.4%           2.0%            2.2%           2.0%
 75th percentile                                         3.5%           3.0%            3.6%           3.2%
 Maximum                                                 5.5%           9.9%            9.6%           5.6%



KPMG determined that the interquartile range of the three-year (2011-2013) weighted average OMs
of comparable distributor firms in the APAC region is between 0.3 percent and 3.2 percent, with a
median of2.0 percent. KPMG recommends that the OM earned by MCJ and MCTD falls within the
interquartile range above for its distribution activities to the APAC market.




                                                 88
         Case 17-10679-LSS             Doc 270-2         Filed 09/02/20           Page 91 of 93
           Case 17-10679-KG            Doc 245-6        Filed 10/23119          Page 91of304
                                                                                                      Mad Catz, Inc.
                                          Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                                     Global Transfer Pricing Services
                                                                                                     March 25, 2015




8               Conclusion
MCI engaged KPMG to prepare a transfer pricing analysis of its intercompany transactions with
related party affiliates for FY15. KPMG performed this analysis to examine the arm's length nature
of the intercompany transaction MCI and its related party affiliates in accordance with the §482
regulations and the OECD Guidelines.

8.1             Summary of the Transfer Pricing Method Selected
KPMG evaluated the arm's length nature of prices paid by and to foreign related parties in accordance
with the §482 regulations and the OECD Guidelines. The §482 regulations require prices within a
controlled group to be "consistent with the results that would have been realized if uncontrolled
taxpayers had engaged in the same transaction under the same circumstances (arm's length result)."38
The OECD Guidelines offer the following statement on the analytical methods for evaluating a
multinational group's adherence to the arm's length principle:
            [When] conditions are made or imposed between ... two [associated] enterprises in
            their commercial or financial relations which differ from those which would be made
            between independent enterprises, then any profits which would, but for those
            conditions, have accrued to one of the enterprises, but, by reason of those conditions,
            have not so accrued, may be included in the profits of that enterprise and taxed
            accordingly.
KPMG examined the transfer pricing methods described in the §482 regulations and the OECD
Guidelines to select the best method to test each of the intercompany transactions. Table 24 below
summarizes the methods applied in this report.
                              Table 23: Transfer Pricing Method by Transaction

                                                                                            Selected Transfer
                                      Transaction
                                                                                             Pricin2 Method.
     Purchase of Mad Catz, Saitek, and Tritton branded products by MCI from
                                                                                              CPM/TNMM
     MCIA for further distribution in the U.S. market.
     Purchase of Mad Catz, Saitek, and Tritton branded products by MCI from
                                                                                                   RPM
     MCIA for further resale to MCC for distribution in the Canadian market.
     Provision of marketing services by MCI to MCIA related to Saitek
                                                                                              CPM/TNMM
     branded products.
     Provision of management services by MCI to MCIA and affiliates.                         CPM/TNMM
     Trademark licensing from MCI to MCIA for Mad Catz and Tritton                             External
     branded products.                                                                     CUT/External CUP
     Provision ofR&D services by MCE to MCIA.                                                  TNMM
     Provision ofR&D services by MCTD to MCIA.                                                 TNMM


38   Treas. Reg. §1.482-l(b)(l).


                                                       89
    Case 17-10679-LSS           Doc 270-2         Filed 09/02/20           Page 92 of 93
          Case 17-10679-KG      Doc 245-6        Filed 10/23/19          Page 92 of 304
                                                                                               Mad Catz, Inc.
                                   Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                              Global Transfer Pricing Services
                                                                                              March 25, 2015




 Purchase of Mad Catz, Saitek, and Tritton branded products by MCJ and
                                                                                           TNMM
 MCTD from MCIA for distribution in the APAC market.

8.1.1       Summary of Economic Analyses

8.1.1.1     Purchase ofMad Catz, Saitek, and Tritton branded products by MC/from MC/A
KPMG applied the CPM/TNMM with MCI as the tested party to determine the arm's length range of
earnings associated with MCI's purchase of Mad Catz, Saitek, and Tritton branded product from
MCIA, for further distribution into the U.S. KPMG determined that the interquartile range of the
2011 - 2013 three-year weighted average OMs of comparable distributors in North America is
between 1.3 percent and 5.9 percent, with a median of3.3 percent. KPMG recommends that the OM
earned by MCI on products purchased from MCIA and sold to third parties falls within the
interquartile range above for its distribution activities to the U.S. market.



8.1.1.2     Purchase ofMad Catz, Saitek, and Tritton branded products by MCIfrom MC/A
            for further resale to MCC
KPMG applied the CPM/TNMM with MCI as the tested party to determine the arm's length range of
earnings associated with MCI's purchase and sale of Mad Catz, Saitek, and Tritton branded product
to MCC, for further distribution into the Canadian market. KPMG determined that the interquartile
range of the 2011 - 2013 three-year weighted average OMs of comparable distributors in North
America is between 1.3 percent and 5.9 percent, with a median of 3.3 percent. KPMG recommends
that the OM earned by MCI on products sold to MCC falls within the interquartile range above.

8.1.1.3     Provision of Marketing Services by MCI to MC/A related to Saitek branded
            products
KPMG applied the CPM/TNMM with MCI as the tested party to determine the arm's length range of
compensation associated with MCI's provision of marketing services to MCIA related to Saitek
branded products. KPMG determined that the interquartile range for the 2011 - 2013 three-year
weighted average NCPs of comparable marketing services providers in North America is between 5.5
percent and 14.2 percent, with a median of 10.1 percent. KPMG recommends that MCI receives a
NCP compensation that falls within the interquartile range above for MCI's provision of marketing
services to MCIA.

8.1.1.4     Provision of Management Services by MCI to MC/A and affiliates

KPMG applied the CPM/TNMM with MCI as the tested party to determine the arm's length range of
compensation associated with MCI's provision of management services to MCIA and affiliates.
KPMG determined that the interquartile range of the 2011 - 2013 three-year weighted average NCPs
of comparable management service providers in North America is between 7.0 percent and 14.5
percent, with a median of 8.2 percent. KPMG recommends that MCI receives a NCP compensation



                                                90
     Case 17-10679-LSS           Doc 270-2         Filed 09/02/20           Page 93 of 93
          Case 17-10679-KG       Doc 245-6        Filed 10/23/19          Page 93 of 304
                                                                                                Mad Catz, Inc.
                                    Transfer Pricing Planning Study for the Taxable Year Ended March 31, 2015
                                                                               Global Transfer Pricing Services
                                                                                               March 25, 2015




that falls within the interquartile range above for MCI's provision of management services to MCIA
and affiliates.

8.1.1.5     Trademark licensing from MCI to MCIA for Mad Catz and Tritton Products
KPMG applied the CUT/CUP to determine the arm's length range of royalty payments associated
with MCIA's licensing of Mad Catz and Tritton trademarks and trade names from MCI. KPMG
determined that the interquartile range of the 2011 - 2013 three-year weighted average royalties of
comparable license agreements is between 1.3 percent and 7.0 percent, with a median of 4.5 percent.
KPMG recommends the royalty paid by MCIA to MCI for this licensing agreement falls within the
interquartile range above.

8.1.1.6     Provision of R&D services by J1CE to .~CI4
KPMG applied the TNMM with MCE as the tested party to determine the arm's length range of
compensation associated with MCE's provision ofR&D services to MCIA. KPMG determined that
the interquartile range of the 2011 - 2013 three-year weighted average NCPs of comparable R&D
service providers in Europe is between 4.4 percent and 11.2 percent, with a median of 5.4 percent.
KPMG recommends that MCE receives a NCP markup that falls within the interquartile range above
for its provision of R&D services to MCIA.

8.1.1.7     Provision of R&D services by MCTD to MCIA

KPMG applied the TNMM with MCTD as the tested party to determine the arm's length range of
compensation associated with MCTD's provision of R&D services to MCIA. KPMG determined
that the interquartile range of the 2011 - 2013 three-year weighted average NCPs of comparable R&D
service providers in the APAC region is between 8.1 percent and 15.2 percent, with a median of 10.7
percent. KPMG recommends that MCTD receives a NCP markup that falls within the interquartile
range above for its provision ofR&D services to MCIA.

8.1.1.8     Purchase ofMad Catz, Saitek, and Tritton branded products by MCJ and MCTD
            from MC/A
KPMG applied the TNMM with MCJ and MCTD as the tested parties to determine the arm's length
range of compensation associated with MCJ and MCTD's purchase of Mad Catz, Saitek, and Tritton
branded product from MCIA, for further distribution into their respective territories. KPMG
determined that the interquartile range of the 2011 - 2013 three-year weighted average OMs of
comparable distributors in the APAC region is between 0.3 percent and 3.2 percent, with a median of
2.0 percent. KPMG recommends that the OM earned by MCJ and MCTD falls within the interquartile
range above for its distribution activities to the APAC market.




                                                 91
